Exhibit 10.9
LOAN AND SECURITY AGREEMENT
(Loan B)
     THIS LOAN AND SECURITY AGREEMENT (the “Agreement”) is made as of August 28,
2007, by and among SUNRISE CONNECTICUT AVENUE ASSISTED LIVING L.L.C., a limited
liability company organized and existing under the laws of the Commonwealth of
Virginia (“Borrower”), and CHEVY CHASE BANK, F.S.B., a federally chartered
savings bank “Lender”).
RECITALS
     A. Borrower has applied to Lender for a term loan in the principal amount
of Ten Million Dollars ($10,000,000) (the “Loan”), to be used by Borrower to
(i) refinance existing indebtedness which is secured by a lien on a 100 unit
assisted living facility located at 5111 Connecticut Avenue, N.W., Washington,
D.C., and known as “Sunrise of Connecticut Avenue” (the “Facility”), and
(ii) finance a portion of the costs of acquisition of membership interests in
Borrower.
     B. Sunrise Senior Living, Inc., a Delaware corporation, has executed a
Guaranty of Payment — Loan B in favor of Lender pursuant to which it guarantees
repayment and performance of all of Borrower’s obligations to Lender under the
documents evidencing or securing the Loan (the “Financing Documents”).
     C. Lender is willing to make the loan to Borrower upon the terms and
subject to the conditions hereinafter set forth.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises, the mutual agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree
as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms.
     As used herein, the terms defined in the Preamble and Recitals hereto shall
have the respective meanings specified therein, and the following terms shall
have the following meanings:
     “Account,” individually, and, “Accounts,” collectively, mean all presently
existing or hereafter acquired or created accounts, accounts receivable, health
care insurance receivables, contract rights, notes, drafts, instruments,
acceptances, chattel paper, leases and writings evidencing a monetary obligation
or a security interest in or a lease of goods, all rights to receive the payment
of money or other consideration under present or future contracts arising out of
or

 



--------------------------------------------------------------------------------



 



relating to the Facility (including, without limitation, all rights to receive
the payment of money or other consideration from, or on behalf of, any private
pay patient), or by virtue of services rendered, loans and advances made or
other considerations given, by or set forth in, or arising out of, any present
or future chattel paper, note, draft, lease, acceptance, writing, bond,
insurance policy, instrument, document or general intangible, and all extensions
and renewals of any thereof, all rights under or arising out of present or
future contracts, agreements which gave rise to any or all of the foregoing
insofar as they pertain to the Facility, including all claims or causes of
action now existing or hereafter arising in connection with or under any
agreement or document or by operation of law or otherwise, all collateral
security of any kind (including real property mortgages and deeds of trust)
given by any Person with respect to any of the foregoing, including, without
limitation, all rights to receive payment of money or other consideration from,
or on behalf of, any private pay patient, all rights to receive payments under
all Resident Agreements, and all third-party payor contracts (including Medicare
and Medicaid to the extent permitted by Law), including, but not limited to, the
Veterans Administration, Participation Agreements, and any and all depository
accounts (other than resident trust accounts) into which the proceeds of all or
any portion of such accounts may be now or hereafter deposited, and all proceeds
(cash and non-cash) of the foregoing.
     “Account Debtor” means any Person who is obligated on a Receivable and
“Account Debtors” mean all Persons who are obligated on the Receivables.
     “Act of Bankruptcy” means the filing of a petition in bankruptcy under the
Bankruptcy Code or the other commencement of a proceeding under any other
applicable law concerning insolvency, reorganization or bankruptcy, now or
hereafter in effect.
     “Affiliate” means an entity with either revenues or assets in excess of
$750,000 in which an entity has an ownership interest equal to or greater than
twenty-five percent (25%).
     “Agreement” means this Loan and Security Agreement (Loan B) and all
amendments, modifications and supplements hereto which may from time to time
become effective in accordance with the provisions of Section 11.2 (Amendments;
Waivers).
     “Assignee” means any Person to which Lender assigns all or any portion of
its interests under this Agreement, any Commitment, and any Loan, in accordance
with the provisions of Section 11.5 (Assignments by Lender), together with any
and all successors and assigns of such Person; “Assignees” means the collective
reference to all Assignees.
     “Bankruptcy Code” Title 11 of the United States Code, as amended from time
to time, and any successor Laws.
     “Business Day” shall mean any day that is not a Saturday, Sunday or banking
holiday in the State and must also be a day in which dealings are carried on in
the applicable interbank Eurodollar market.
     “Capital Adequacy Regulation” means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

2



--------------------------------------------------------------------------------



 



     “Change of Control” has the meaning given to such term in the Sunrise
Senior Financing Agreement.
     “Chattel Paper” means a writing or writings which evidence both a monetary
obligation and a security interest in or lease of specific goods, any returned,
rejected or repossessed goods covered by any such writing or writings and all
proceeds (in any form including, without limitation, accounts, contract rights,
documents, chattel paper, instruments and general intangibles) of such returned,
rejected or repossessed goods, and all proceeds (cash and non-cash) of the
foregoing but only to the extent that any of the foregoing relates to the
Facility.
     “Closing Date” means the date of the closing of the Loans.
     “Collateral” shall mean all of Borrower’s Accounts, Chattel Paper,
Equipment, General Intangibles, documents, Instruments and Inventory, all right,
title and interest of Borrower in and to the Operating Agreements and Management
Contracts (including, without limitation, the Management Agreement), Resident
Agreements, Physician Contracts, Participation Agreements, the Licenses (whether
or not designated with initial capital letters), as those terms are defined
herein and in the Uniform Commercial Code as presently adopted and in effect in
the State, and shall also cover, without limitation, (a) any and all property
specifically included in those respective terms in this Agreement or in the
Financing Documents, (b) all right, title and interest of Borrower in and to
Leases or subleases, rents, royalties, issues, profits, revenues, earnings,
income or other benefits of the Property, or arising from the use or enjoyment
of the Property, or from any lease or other use and occupancy agreement
pertaining to the Property, (c) any and all property and/or collateral described
in any of the Security Documents, and (d) all proceeds (cash and non-cash,
including, without limitation, insurance proceeds), of the foregoing.
     “Commitment” means Lender’s Term Loan Commitment.
     “Committed Amount” means Lender’s Term Loan Committed Amount.
     “Commonly Controlled Entity” shall mean an entity, whether or not
incorporated, which is under common control with Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code of 1986, as amended and the
regulations promulgated or issued thereunder.
     “Debt Service” means for any period of determination thereof an amount
equal to the total of the aggregate amount of all payments of principal and
interest with respect to the Term Loan, excluding any balloon payment.
     “Debt Service Ratio” means a ratio of Net Operating Income to Debt Service.
     “Deed of Trust” means the Deed of Trust, Assignment, Security Agreement and
Fixture Filing (Loan B) of even date herewith, covering the Property, executed
by Borrower in favor of Lender as collateral for the Loan, as the same may from
time to time be amended, restated, supplemented or otherwise modified.
     “Default” means, with respect to each Financing Document, a default which,
with the giving of notice or the passage of time, or both, would constitute an
Event of Default.

3



--------------------------------------------------------------------------------



 



     “Enforcement Costs” means all expenses, charges, costs and fees whatsoever
(including, without limitation, reasonable attorney’s fees and expenses) of any
nature whatsoever paid or incurred by or on behalf of Lender in connection with
(a) the collection or enforcement of any or all of the Obligations, (b) the
preparation of or changes to this Agreement, the Note, the Security Documents
and/or any of the other Financing Documents, (c) the creation, perfection,
collection, maintenance, preservation, defense, protection, realization upon,
disposition, sale or enforcement of all or any part of the Collateral,
including, without limitation, those sums paid or advanced, and costs and
expenses, more specifically described in Section 10.5 (Performance by Lender)
and Section 11.10 (Enforcement Costs), and (d) the monitoring, administration,
processing, servicing of any or all of the Obligations and/or the Collateral.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Equipment” shall mean all equipment, machinery, furniture and fixtures and
supplies of every nature pertaining to the Facility, presently existing or
hereafter acquired or created and wherever located, together with all
accessions, additions, fittings, accessories, special tools, and improvements
thereto and substitutions therefor and all parts and equipment which may be
attached to or which are necessary for the operation and use of such personal
property, whether or not the same shall be deemed to be affixed to real
property, and all rights under or arising out of present or future contracts
relating to the foregoing and all proceeds (cash and non-cash) of the foregoing.
     “Event(s) of Default” shall mean the occurrence of any one or more of the
events specified in ARTICLE IX (Events of Default) or in the Deed of Trust and
the continuance of such event beyond the applicable grace and/or cure periods
therefor, if any, set forth in ARTICLE IX.
     “Facility” has the meaning described in the Recitals of this Agreement.
     “Federal Funds Rate” means for any day of determination, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day) by the Federal Reserve Bank for the
next preceding Business Day) by the Federal Reserve Bank of Richmond or, if such
rate is not so published for any day that is a Business Day, the average of
quotations for such day on such transactions received by Lender from three
(3) federal funds brokers of recognized standing selected by Lender.
     “Financing Documents” means at any time collectively this Agreement, the
Note, the Deed of Trust, the Security Documents, and any other instrument,
agreement or document previously, simultaneously or hereafter executed and
delivered by Borrower and/or any other Person, singly or jointly with another
Person or Persons, evidencing, securing, guarantying or in connection with any
of the Obligations and/or in connection with this Agreement, the Note and/or any
of the Security Documents, as the same may from time to time be amended,
restated, supplemented or otherwise modified.

4



--------------------------------------------------------------------------------



 



     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America in effect from time to time.
     “General Intangibles” shall mean any and all general intangibles of every
nature, whether presently existing or hereafter acquired or created arising out
of or relating to the Facility, including without limitation all books,
correspondence, credit files, records, computer programs, computer tapes, cards
and other papers and documents in the possession or control of Borrower, claims
(including without limitation all claims for income tax and other refunds),
choses in action, judgments, patents, patent licenses, trademarks (excluding the
“Sunrise” trademark or tradename), trademark licenses, licensing agreements,
rights in intellectual property, goodwill, as that term is defined in accordance
with GAAP (including all goodwill of Borrower’s businesses symbolized by, and
associated with, any and all trademarks, trademark licenses, copyrights and/or
service marks), royalty payments, contractual rights, rights as lessee under any
lease of real or personal property, literary rights, copyrights, service names,
service marks, logos, trade secrets, all amounts received as an award in or
settlement of a suit in damages, deposit accounts, interests in joint ventures
or general or limited partnerships, all Licenses, construction permits,
Operating Agreements and Management Contracts, Participation Agreements and
Resident Agreements, and all proceeds (cash and non-cash) of the foregoing.
     “Governmental Authority or Authorities” shall mean any nation or
government, the District of Columbia, any state or other political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.
     “Guarantor” means SSLI, and its successors and assigns.
     “Guaranty” means the Guaranty of Payment dated of even date herewith
executed by SSLI in favor of Lender, as amended, modified, substituted,
extended, and renewed from time to time.
     “Hazardous Materials” means any flammable explosives, radioactive
materials, hazardous waste, toxic substances or related materials, including,
without limitation, asbestos, polychlorinated biphenyls, urea-formaldehyde,
radon, and any substance defined as or included in the definition of (a) any
“hazardous waste” as defined by the Resource Conservation Recovery Act of 1976,
as amended from time to time, and regulations promulgated thereunder; (b) any
“hazardous substance” as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended from time to time, and
regulations promulgated thereunder; (c) any “toxic substance” as defined by the
Toxic Substances Control Act, as amended from time to time, and regulations
promulgated thereunder; (d) any hazardous or infectious medical waste including,
but not limited to, cultures and stocks of infectious agents and associated
biologicals, pathological wastes, human and animal blood specimens and blood
products, anatomical materials, blood, blood-soiled articles, contaminated
materials, microbiological laboratory wastes, sharps, chemical wastes,
infectious wastes, chemotherapeutic wastes, and radioactive wastes; (e) any
substance, the presence of which on any property now or hereafter owned,
operated or acquired by any Borrower is prohibited or regulated under any
applicable Federal or state laws or regulations; and (f) any other substance,
pollutant, contaminant, chemical, or industrial toxic hazardous substance or
waste, including without

5



--------------------------------------------------------------------------------



 



limitation hazardous materials, which by law is prohibited or is otherwise
regulated as a hazardous material.
     “Hazardous Materials Contamination” means the contamination (whether
presently existing or occurring after the date of the Deed of Trust) of the
Improvements, facilities, soil, ground water, air or other elements on, in or
constituting a part of, the Property by Hazardous Materials, or the
contamination of the buildings, facilities, soil, ground water, air or other
elements on, in or constituting a part of, any other property as a result of
Hazardous Materials at any time (whether before or after the date of the Deed of
Trust) emanating from the Property.
     “Improvements” shall have the meaning given to that term in the Deed of
Trust.
     “Instruments” means any and all notes, notes receivable, drafts,
acceptances, and similar instruments or documents, both now owned or hereafter
created or acquired arising out of or relating to the Facility (or any part
thereof).
     “Inventory” means any and all inventory of Borrower and all right, title
and interest of Borrower in, and to, all of its now owned and hereafter acquired
goods, merchandise and other personal property furnished under any contract of
service or intended for sale or lease arising out of or relating to the
Facility, including, without limitation, all supplies of any kind, nature or
description which are used or consumed in Borrower’s business and all documents
of title or documents representing the same and all proceeds (cash and non-cash)
and products of the foregoing.
     “Investment Property” means a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account and all Proceeds of, and Supporting Obligations with respect
to, the foregoing.
     “Laws” means all ordinances, statutes, rules, regulations, orders,
injunctions, writs or decrees of any Governmental Authority or any court or
similar entity established by any thereof.
     “Letter-of-credit right” means a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.
     “Licenses” means any and all licenses, certificates of need, operating
permits, franchises, and other licenses, authorizations, certifications,
permits, or approvals, other than construction permits, issued by, or on behalf
of, any Governmental Authority now existing or at any time hereafter issued,
with respect to the acquisition, construction, renovation, expansion, leasing,
ownership management and/or operation of the Facility, accreditation of the
Facility, and/or the participation or eligibility for participation in any third
party payment or reimbursement programs (but specifically excluding any and all
third-party payor participation or reimbursement agreements now or at any time
hereafter existing for the benefit of Borrower to the extent required by Law),
any and all operating licenses issued by any state Governmental Authority, any
and all pharmaceutical licenses and other licenses related to the purchase,
dispensing, storage, prescription or use of drugs, medications, and other
“controlled substances,” any and all licenses relating to the operation of food
or beverage facilities or amenities, if any, and any and all certifications and
eligibility for participation in Medicare, Medicaid, Blue Cross

6



--------------------------------------------------------------------------------



 



and/or Blue Shield, or any of the Managed Care Plans, private insurer, employee
assistance programs or other third party payment or reimbursement programs as
the same may from time to time be amended, renewed, restated, reissued,
restricted, supplemented or otherwise modified.
     “Lien” means any mortgage, deed of trust, deed to secure debt, grant,
pledge, security interest, assignment, encumbrance, judgment, lien or charge of
any kind, whether perfected or unperfected, avoidable or unavoidable, consensual
or non-consensual, including, without limitation, any conditional sale or other
title retention agreement, filed or unfiled tax liens, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction.
     “Loan A” means a term loan in the principal amount of $30,000,000 made
pursuant to a Loan and Security Agreement (Loan A) by and among Borrower, Chevy
Chase Bank, F.S.B. as agent and the lenders party thereto and evidenced by a
series of Deed of Trust Notes — Loan A of even date executed by Borrower in
favor of such lenders and secured as provided such Loan and Security Agreement
(Loan A).
     “Managed Care Plans” shall mean any health maintenance organization,
preferred provider organization, individual practice association, competitive
medical plan, or similar arrangement, entity, organization, or Person.
     “Management Agreement” shall mean the Management Agreement dated April 1,
2002, by and between Borrower and the Management Company relating to the
management of the Facility, as the same may from time to time be amended,
restated, supplemented or otherwise modified.
     “Management Company” means SSLMI, its successors and assigns and any other
Person which may become the manager of the Facility.
     “Material Adverse Change” means a significant adverse change in a Person’s
financial position or capacity including but not limited to significant adverse
changes in (a) liquidity (b) gross revenues (c) total expenses (d) such Person’s
net worth or (e) ability to meet payment obligations under such Person’s
existing funded debt, existing Indebtedness, the Obligations and/or existing
contingent liabilities.
     “Multi-employer Plan” shall mean a Plan which is a multi-employer plan as
defined in Section 4001(a)(3) of ERISA.
     “Net Operating Income” means for any period of determination thereof an
amount equal to the total of the sum of operating revenues less operating
expenses plus depreciation and amortization and a reserve of $300 per unit per
annum.
     “Note” shall have the meaning set forth in Section 2.2 (The Loan).
     “Notice” means a written communication delivered by hand, or sent by
overnight courier, or by certified or registered mail, postage prepaid, return
receipt requested, to the Person to whom such communication is to be given, at
the addresses set forth in Section 11.1 (Notices).

7



--------------------------------------------------------------------------------



 



     “Obligations” means all present and future debts, obligations, and
liabilities, whether now existing or contemplated or hereafter arising, of
Borrower to Lender under, arising pursuant to, in connection with and/or on
account of the provisions of this Agreement, the Notes, each Security Document,
and any of the other Financing Documents, any Swap Contract or the Loan,
including, without limitation, the principal of, and interest on, the Note, late
charges, Enforcement Costs, and other prepayment penalties (if any), letter of
credit fees or fees charged with respect to any guaranty of any letter of
credit, any and all recording, transfer or other taxes and costs of any kind
required or incurred in connection with the recordation of a ground lease of the
Property (as defined in the Deed of Trust) and also means all other present and
future indebtedness, liabilities and obligations, whether now existing or
contemplated or hereafter arising, of Borrower to Lender of any nature
whatsoever regardless of whether such debts, obligations and liabilities be
direct, indirect, primary, secondary, joint, several, joint and several, fixed
or contingent, and any and all renewals, extensions and rearrangements of any
such debts, obligations and liabilities.
     “Operating Agreements and Management Contracts” means any and all contracts
and agreements previously, now or at any time hereafter entered into by Borrower
and/or the Management Company other than Resident Agreements with respect to the
acquisition, construction, renovation, expansion, ownership, operation,
maintenance, use or management of the Property or otherwise concerning the
operations and business of the Property, any and all service and maintenance
contracts, any employment contracts, any and all management agreements, any and
all consulting agreements, laboratory servicing agreements, pharmaceutical
contracts, physician, other clinician or other professional services provider
contracts, patient admission agreements, Resident Agreements, food and beverage
service contracts, and other contracts for the operation and maintenance of, or
provision of services to, the Property, as the same may from time to time be
amended, restated or substituted from time to time.
     “Participation Agreements” means any and all third party payor
participation or reimbursement agreements now or at any time hereafter existing
for the benefit of Borrower relating to rights to payment or reimbursement from,
and claims against, private insurers, Managed Care Plans, material employee
assistance programs, Blue Cross and/or Blue Shield, federal, state and local
Governmental Authorities, including without limitation, Medicare and Medicaid,
and other third party payors, as the same may from time to time be amended,
restated, extended, supplemented or modified.
     “Permitted Liens” means: (a) Liens for Taxes which are not delinquent or
which Lender has determined in the good faith exercise of its sole and absolute
discretion (i) are being diligently contested in good faith and by appropriate
proceedings, (ii) Borrower have the financial ability to pay, with all penalties
and interest, at all times without materially and adversely affecting Borrower,
and (iii) are not, and will not be with appropriate filing, the giving of notice
and/or the passage of time, entitled to priority over any Lien of Lender;
(b) deposits or pledges to secure obligations under workers’ compensation,
social security or similar laws, or under unemployment insurance in the ordinary
course of business; (c) Liens in favor of Lender; (d) judgment Liens to the
extent the entry of such judgment does not constitute an Event of Default under
the terms of this Agreement or result in the sale of, or levy of execution on,
any of the Collateral; and (e) Liens approved by Lender which have been created
to secure permitted

8



--------------------------------------------------------------------------------



 



subordinated debt on a junior lien basis; and (f) such other Liens, if any, as
are identified as Permitted Encumbrances as defined in the Deed of Trust.
     “Person” shall mean and include an individual, a corporation, a
partnership, a limited liability company, a joint venture, a trust, an
unincorporated association, any Governmental Authority or any other entity.
     “Pledge Assignment and Security Agreement” means the Pledge, Assignment and
Security Agreement of even date herewith executed by SSLII in favor of Lender,
pursuant to which SSLII has pledged and assigned all of its interests in
Borrower to Lender as additional security for the Loan.
     “Post Default Rate” means the interest rate on the Note plus three percent
(3%) per annum.
     “Property” shall have the meaning given to that term in the Deed of Trust.
     “Receivables” means all of Borrower’s now or hereafter owned, acquired or
created Accounts, Chattel Paper, Contract Rights, General Intangibles and
Instruments, and all cash and non-cash proceeds and products thereof.
     “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA or the regulations thereunder.
     “Resident Agreements” means any and all contracts, authorizations,
agreements and/or consents executed by or on behalf of any resident or other
person seeking services from the Management Company or Borrower pursuant to
which the Management Company or the Borrower provides or furnishes health or
assisted living care and related services at the Property, including the consent
to treatment, assignment of payment of benefits by third party, as amended,
restated or substituted from time to time.
     “SSLI” means Sunrise Senior Living, Inc., a Delaware corporation.
     “SSLII” means Sunrise Senior Living Investments, Inc., a Delaware
corporation.
     “SSLMI” means Sunrise Senior Living Management, Inc., a Virginia
corporation.
     “Security Documents” shall mean, collectively, any assignment, including,
without limitation, the Pledge, Assignment and Security Agreement, the Guaranty
and any assignment, pledge agreement, security agreement, mortgage, deed of
trust, leasehold mortgage, leasehold deed of trust, deed to secure debt,
financing statement and any similar instrument, document or agreement under or
pursuant to which a Lien is now or hereafter granted to, or for the benefit of,
Lender on any collateral to secure the Obligations, as the same may from time to
time be amended, restated, supplemented or otherwise modified.
     “State” means the Commonwealth of Virginia.

9



--------------------------------------------------------------------------------



 



     “Sunrise Bank Group” means the lenders from time to time under the Sunrise
Senior Financing Agreement.
     “Sunrise Senior Financing Agreement” means the Credit Agreement dated as of
December 2, 2005 by and among Guarantor, certain subsidiaries of Guarantor, Bank
of America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer and
the lenders named therein in any senior credit facility substituted therefore
from time to time.
     “Sunrise Financing Agreement” means the Credit Agreement dated as of
December 2, 2005 by and among Guarantor, Subsidiaries of Guarantor, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and
others, as amended, extended, restated, supplemented or otherwise modified from
time to time.
     “Supporting Obligation” means a Letter-of-credit right, secondary
obligation or obligation of a secondary obligor or that supports the payment or
performance of an account, chattel paper, a document, a general intangible, an
instrument or investment property.
     “Swap Contract” means any document, instrument or agreement between
Borrower and Lender or any affiliate of Lender, now existing or entered into in
the future, relating to an interest rate swap transaction, forward rate
transaction, interest rate cap, floor or collar transaction, any similar
transaction, any option to enter into any of the foregoing, and any combination
of the foregoing, which agreement may be oral or in writing, including, without
limitation, any master agreement relating to or governing any or all of the
foregoing and any related schedule or confirmation, each as amended from time to
time.
     “Taxes” means all taxes and assessments whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character
(including all penalties or interest thereon), which at any time may be
assessed, levied, confirmed or imposed by any Governmental Authority on Borrower
or any of their properties or assets or any part thereof or in respect of any of
its franchises, businesses, income or profits.
     “Term Loan” has the meaning described in 0 (The Term Loan).
     “Term Loan Commitment” has the meaning described in 0 (The Term Loan).
     “Term Loan Committed Amount” has the meaning described in 0 (The Term
Loan).
     “Term Loan Facility” means the facility established by Lender pursuant to
Section 2.1 (The Term Loan).
     “Uniform Commercial Code” means, unless otherwise provided in this
Agreement, the Uniform Commercial Code as adopted by and in effect from time to
time in the State or in any other jurisdiction, as applicable.
     Section 1.2 Accounting Terms and Other Definitional Provisions.
     Unless otherwise defined in this Agreement, as used in this Agreement and
in any certificate, report or other document made or delivered pursuant hereto,
accounting terms not

10



--------------------------------------------------------------------------------



 



otherwise defined in this Agreement, and accounting terms only partly defined in
this Agreement, to the extent not defined, shall have the respective meanings
given to them under GAAP. Unless otherwise defined in this Agreement, all terms
used in this Agreement which are defined by the Uniform Commercial Code shall
have the same meanings as assigned to them by the Uniform Commercial Code unless
and to the extent varied by this Agreement. The words “hereof, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, section, subsection, schedule and exhibit references are references
to sections or subsections of, or schedules or exhibits to, as the case may be,
this Agreement unless otherwise specified. As used in this Agreement, the
singular number shall include the plural, the plural the singular and the use of
the masculine, feminine or neutered gender shall include all genders, as the
context may require. Reference to any one or more of the Financing Documents and
any of the Financing Documents shall mean the same as the foregoing may from
time to time be amended, restated, substituted, extended, renewed, supplemented
or otherwise modified.
ARTICLE II
BORROWING
     Section 2.1 The Term Loan.
     Subject to and upon the provisions of this Agreement, Lender agrees to make
a loan (the “Term Loan”) to Borrower on the Closing Date in the principal amount
of Ten Million Dollars ($10,000,000) (the “Term Loan Committed Amount”). The
obligation of Lender to make the Term Loan is herein called its “Term Loan
Commitment”.
     Section 2.2 Note.
     The obligation of Borrower to pay the Term Loan with interest shall be
evidenced by a promissory note (as from time to time extended, amended,
restated, supplemented or otherwise modified, the “Note”) substantially in the
form of EXHIBIT A attached hereto and made a part hereof with appropriate
insertions. The Note shall be dated as of the Closing Date, shall be payable to
the order of Lender at the times provided in the Note, and shall be in the
principal amount of Lender’s Term Loan Committed Amount.
     Section 2.3 Use of Proceeds.
     The proceeds of the Term Loan shall be used by Borrower for the following
purpose and, unless prior written consent of Lender is obtained, for no other
purpose: to refinance an existing mortgage loan from PNC Bank, to finance the
purchase of membership interests in Borrower from investors and the associated
closing costs, including, without limitation, the cost of recording the Deed of
Trust.
     Section 2.4 Prepayment.
     Borrower may voluntarily prepay the principal sum outstanding only in
accordance with the terms of the Note. Sums borrowed and repaid may not be
readvanced.

11



--------------------------------------------------------------------------------



 



ARTICLE III
GENERAL FINANCING PROVISIONS
     Section 3.1 Computation of Interest and Fees.
     All applicable fees and interest shall be calculated on the basis of a year
of 365 days for the actual number of days elapsed pursuant to the terms of the
Note and Borrower’s election of interest rate options thereunder and interest
shall be payable in arrears.
     Section 3.2 Payment and Performance of Obligations.
     All payments of the Obligations shall be paid by Borrower without setoff or
counterclaim to Lender (except as otherwise provided herein) at Lender’s office
specified in Section 11.1 (Notices) in immediately available funds not later
than 2:00 p.m. (Eastern Time) on the due date of such payment. All payments
received by Lender after such time shall be deemed to have been received by
Lender for purposes of computing interest and fees and otherwise as of the next
Business Day. Payments shall not be considered received by Lender until such
payments are paid to Lender in immediately available funds.
     Section 3.3 Liens; Setoff.
     Borrower hereby grants to Lender a continuing Lien for all of the
Obligations upon any and all monies, Investment Property, and other property of
Borrower and the proceeds thereof, now or hereafter held or received by or in
transit to, Lender, and/or any Affiliate of Lender, from or for the account of
Borrower, and also upon any and all deposit accounts (general or special) and
credits of Borrower, if any, with Lender or any Affiliate of Lender, at any time
existing, excluding any deposit accounts held by Borrower in its capacity as
trustee for Persons who are not Affiliates of Borrower. Without implying any
limitation on any other rights Lender may have under the Financing Documents or
applicable Laws, during the continuance of an Event of Default, Lender is hereby
authorized by Borrower at any time and from time to time, without notice to
Borrower, to set off, appropriate and apply any or all items hereinabove
referred to against all Obligations then outstanding (whether or not then due),
all in such order and manner as shall be determined by Lender in its sole and
absolute discretion.
     Section 3.4 Requirements of Law.
     In the event that Lender shall have determined in good faith that (i) the
adoption of any Capital Adequacy Regulation, or (ii) any change in any Capital
Adequacy Regulation or in the interpretation or application thereof or
(iii) compliance by Lender or any corporation controlling Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority, does or shall have the
effect of reducing the rate of return on the capital of Lender or any
corporation controlling Lender, as a consequence of the obligations of Lender
hereunder to a level below that which Lender or any corporation controlling
Lender would have achieved but for such adoption, change or compliance (taking
into consideration the policies of Lender and the corporation controlling
Lender, with respect to capital adequacy) by an amount deemed by Lender to be
material, then from time to time, after submission by Lender to Borrower of a
written request therefor and a statement of the basis for such determination,
Borrower shall pay to Lender such additional amount or amounts in order to
compensate Lender or its controlling corporation for such

12



--------------------------------------------------------------------------------



 



reduction. If rates have been increased pursuant to the foregoing, and
thereafter there is a change which has the effect of increasing the rate of
return to a Lender, then any additional amount that the effect had on the rate
of return to a Lender, then any additional amount that had been charged will be
appropriately reduced.
ARTICLE IV
COLLATERAL
     Section 4.1 Collateral.
     As security for the payment of all of the Obligations and for Borrower’s
performance of, and compliance with, all of the terms, covenants, conditions,
stipulations and agreements contained in the Financing Documents, Borrower
hereby assigns, grants and conveys to Lender, and agrees that Lender, shall
have, to the extent permitted by law a perfected, continuing security interest
in, all of the Collateral. Borrower further agrees that Lender shall have in
respect of the Collateral all of the rights and remedies of a secured party
under the Uniform Commercial Code and under other applicable Laws as well as
those provided in this Agreement. Borrower covenants and agrees to execute and
deliver such financing statements and other instruments and filings as are
necessary in the opinion of Lender to perfect such security interest.
Notwithstanding the fact that the proceeds of the Collateral constitute a part
of the Collateral, Borrower may not dispose of the Collateral, or any part
thereof, other than in the ordinary course of its business or as otherwise may
be permitted by this Agreement.
     Section 4.2 Assignment of Ownership Interests.
     The Obligations are further secured by the Pledge, Assignment and Security
Agreement pursuant to which SSLII has assigned to Lender, one hundred percent
(100%) of its ownership interests in Borrower.
     Section 4.3 Costs.
     Borrower agrees to pay on demand, to the fullest extent permitted by
applicable laws, all reasonable fees, commissions, costs, charges, and other
expenses incurred by Lender in connection with the taking, perfection,
preservation, protection and/or release of any security interest or lien on any
of the Collateral.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Lender as follows:
     Section 5.1 Good Standing.
     Borrower (a) is a limited liability company duly organized, existing and in
good standing under the laws of the Commonwealth of Virginia, (b) has the power
to own its property and to carry on its business as now being conducted, and
(c) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned by it therein or in
which the transaction of its business makes such qualification necessary.

13



--------------------------------------------------------------------------------



 



     Section 5.2 Power and Authority.
     Borrower has full power and authority to execute and deliver this Agreement
and each of the other Financing Documents executed and delivered by it and to
incur the Obligations, all of which have been duly authorized by all proper and
necessary action. No consent or approval of owners of, or lenders to, Borrower,
and no consent or approval of any Governmental Authority or any third party
payor on the part of Borrower, is required as a condition to the validity or
enforceability of this Agreement or any of the other Financing Documents
executed and delivered by Borrower or to the payment or performance by Borrower
of the Obligations.
     Section 5.3 Binding Agreements.
     This Agreement and each of the other Financing Documents executed and
delivered by Borrower have been properly executed by Borrower, constitute valid
and legally binding obligations of Borrower, and are fully enforceable against
Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applications
affecting the rights and remedies of creditors and secured parties, and general
principles of equity regardless of whether applied in a proceeding in equity or
at law.
     Section 5.4 Litigation.
     There are no proceedings pending before any court or arbitrator or before
or by any Governmental Authority which, in any one case or in the aggregate,
will materially adversely affect the financial condition or operations of
Borrower or the authority of Borrower to enter into this Agreement or any of the
other Financing Documents executed and delivered by Borrower. There is no
pending revocation, suspension, termination, probation, restriction, limitation
or non-renewal of any License, Participation Agreement or any similar
accreditation or approval from any organization or Governmental Authority
regulating healthcare providers, including, without limitation, the issuance of
any provisional License or other License with a term of less than twelve
(12) months, as a consequence of any sanctions imposed by any Governmental
Authority, nor is there any pending assessment of any civil or criminal
penalties by any Governmental Authority, the outcome of which, if determined
adversely to Borrower, could materially impair Borrower’s ability to pay the
Obligations. Borrower has no appeals regarding rates or reimbursements currently
pending or contemplated before any Governmental Authority or any administrator
of any third party payor or preferred provider program or referral source, the
outcome of which, if determined adversely to Borrower, could materially impair
Borrower’s ability to pay the Obligations. There are no Medicare or Medicaid
recoupments or recoupments of any other third party payor being sought,
requested or claimed, against Borrower, the outcome of which, if determined
adversely to Borrower could materially impair Borrower’s ability to pay the
Obligations, except as otherwise disclosed in writing to, and approved by,
Lender.
     Section 5.5 No Conflicting Agreements.
     There is (a) no provision of the operating agreement of Borrower and no
provision of any existing mortgage, indenture, contract or agreement binding on
Borrower or affecting its property, and (b) to the knowledge of Borrower no
provision of law or order of court binding upon Borrower, which would conflict
with or in any way prevent the execution, delivery, or performance of the terms
of this Agreement or of any of the other Financing Documents

14



--------------------------------------------------------------------------------



 



executed and delivered by Borrower, or which would be violated as a result of
such execution, delivery or performance, or, if so, all necessary consents have
been obtained.
     Section 5.6 Financial Information.
     All financial statements or information hereto furnished to Lender with
respect to Borrower and the Facility is complete and correct in all material
respects and fairly presents the financial position of Borrower and the
financial condition of the Facility. There are no liabilities, direct or
indirect, fixed or contingent, of Borrower which are not reflected in Borrower’s
financial statements or in the notes thereto. There has been no Material Adverse
Change in the financial condition or operations of Borrower or the Facility
since the date of such financial statements and information (and to Borrower’s
knowledge, no such adverse change is pending), and Borrower has not guaranteed
the obligations of, or made any investments in or advances to, any company,
individual or other entity, except as disclosed in such information.
     Section 5.7 No Default.
     Borrower is not in default under or with respect to any obligation under
any agreement to which Borrower is a party in any respect which could materially
adversely affect the ability of Borrower to perform the Obligations. There is no
Event of Default hereunder.
     Section 5.8 Taxes.
     Borrower has filed or has caused to have been filed all federal, state and
local tax or informational returns which are required by law to be filed, and
have paid or caused to have been paid all Taxes as shown on such returns or on
any assessment received by Borrower, to the extent that such Taxes have become
due, or which are required by law to be paid, unless and to the extent only that
such Taxes, assessments and governmental charges are currently contested in good
faith and by appropriate proceedings by Borrower and adequate reserves therefor
have been established as required under GAAP.
     Section 5.9 Place(s) of Business and Location of Collateral.
     Borrower warrants that the address of its chief executive office is as
specified in EXHIBIT B attached hereto and made a part hereof and that the
address of each of its other places of business, if any, is as disclosed to
Lender in EXHIBIT B. The Collateral and all books and records pertaining to the
Collateral are and will be located at the addresses indicated on EXHIBIT B.
Borrower will immediately advise Lender in writing of the opening of any new
place of business or the closing of any existing place of business, and of any
change in the location of the places where the Collateral, or any part thereof,
or the books and records concerning the Collateral, or any part thereof, are
kept.
     Section 5.10 Title to Properties.
     Borrower has good and marketable title to all of its properties, including,
without limitation, the Collateral owned by it, and the Collateral is free and
clear of mortgages, pledges, liens, charges and other encumbrances other than
the Permitted Liens.

15



--------------------------------------------------------------------------------



 



     Section 5.11 Margin Stock.
     None of the Loan proceeds will be used, directly or indirectly, by Borrower
for the purpose of purchasing or carrying, or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry,
any “margin security” within the meaning of Regulation G (12 CFR Part 207), or
“margin stock” within the meaning of Regulation U (12 CFR Part 221), of the
Board of Governors of the Federal Reserve System (herein called “margin
security” and “margin stock”) or for any other purpose which might make the
transactions contemplated herein a “purpose credit” within the meaning of said
Regulation G or Regulation U, or cause this Agreement to violate any other
regulation of the Board of Governors of the Federal Reserve System or the
Securities Exchange Act of 1934 or the Small Business Investment Act of 1958, as
amended, or any rules or regulations promulgated under any of such statutes.
     Section 5.12 ERISA.
     With respect to any “pension plan”, as defined in Section 3(2) of ERISA,
which plan is now or previously has been maintained or contributed to by
Borrower and/or by any Commonly Controlled Entity: (a) no “accumulated funding
deficiency” as defined in Code §412 or ERISA §302 has occurred, whether or not
that accumulated funding deficiency has been waived, that would materially
adversely affect the ability of Borrower to pay the Obligations; (b) no
“reportable event” as defined in ERISA §4043 has occurred with respect to which
notice has not been waived under 29 C.F.R. § 4043; (c) no termination of any
plan subject to Title IV of ERISA has occurred that would materially adversely
affect the ability of Borrower to pay the Obligations; (d) neither Borrower nor
any Commonly Controlled Entity has incurred a “complete withdrawal” within the
meaning of ERISA §4203 from any multi-employer plan; (e) neither Borrower nor
any Commonly Controlled Entity has incurred a “partial withdrawal” within the
meaning of ERISA §4205 with respect to any multi-employer plan; (f) no
multi-employer plan to which Borrower or any Commonly Controlled Entity has an
obligation to contribute is in “reorganization” within the meaning of ERISA
§4241 nor has notice been received by Borrower or any Commonly Controlled Entity
that such a multi-employer plan will be placed in “reorganization”.
     Section 5.13 Governmental Consent.
     Neither the nature of Borrower or of its business or properties, nor any
relationship between Borrower and any other Person, nor any circumstance in
connection with the making of the Loan, or the offer, issue, sale or delivery of
the Note is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority, on the
part of Borrower, as a condition to the execution and delivery of this Agreement
or any of the other Financing Documents, the borrowing of the principal amount
of the Loan or the offer, issue, sale or delivery of the Note.
     Section 5.14 Full Disclosure.
     The financial statements referred to in this ARTICLE V do not, nor does
this Agreement, nor do any written statements furnished by Borrower to Lender in
connection with the making of the Loan, contain any untrue statement of fact or
knowingly omit a material fact necessary to make the statements contained
therein or herein not materially misleading. Borrower has not, to

16



--------------------------------------------------------------------------------



 



the best of its knowledge, failed to disclose any fact to Lender in writing
which materially adversely affects or, will or could prove to materially
adversely affect the properties, business, prospects, profits or condition
(financial or otherwise) of Borrower or the ability of Borrower to perform this
Agreement.
     Section 5.15 Business Names and Addresses.
     Borrower has not conducted business under any name other than its current
name, and has not conducted its business in any jurisdiction other than the
District of Columbia. Borrower intends to operate the Facility under the name
“Sunrise of Connecticut Avenue.” Borrower shall promptly notify Lender of any
change in the name of the Facility.
     Section 5.16 Licenses.
     Borrower further represents and warrants to Lender that, with respect to
any License: (a) no Default or Event of Default has occurred or is continuing
under the terms of any of the Licenses, or any condition to the issuance,
maintenance, renewal and/or continuance of any License, (b) Borrower has paid
all fees, charges and other expenses to the extent due and payable with respect
to, and has provided all information and otherwise complied with all material
conditions precedent to, the issuance, maintenance, renewal, and continuance of
all Licenses, (c) Borrower has not received any notice from any Governmental
Authority relating to any actual or pending suspension, revocation, restriction,
or imposition of any probationary use, of any License, nor has any License been
materially amended, supplemented, rescinded, terminated, or otherwise modified
except as otherwise disclosed in writing to, and approved by, Lender,
(d) Borrower has not made any previous assignment of any of the Licenses to any
Person, and (e) no financing statement covering any of the Licenses is on file
in any public office except financing statements in favor of Lender. The
foregoing notwithstanding, Borrower and Lender acknowledge and agree that the
District of Columbia does not currently require a license for the operation of
an assisted living facility. At such time as the District of Columbia implements
laws or establishes regulations governing the operation of the Facility which
require licensure, Borrower shall provide Lender with a copy of the License
issued by the District of Columbia and comply with this Section 5.16 in all
respects.
     Section 5.17 Operating Agreements and Management Contracts.
     Borrower has furnished or caused SSLMI to furnish to Lender photocopies of
all material Operating Agreements and Management Contracts entered into with
respect to the Facility, and all amendments, supplements and modifications
thereto including, without limitation, the Management Agreement. Borrower
further represents and warrants to Lender that (a) all of the material Operating
Agreements and Management Contracts are or will be at the time of execution and
delivery thereof valid and binding on the parties thereto and in full force and
effect, (b) no Default or Event of Default has occurred or is continuing under
the terms of any of the material Operating Agreements and Management Contracts,
and no party thereto has attempted or threatened to terminate any Operating
Agreement and Management Contract, (c) Borrower has not made any previous
assignment of the Operating Agreements and Management Contracts to any Person,
and (d) no financing statement covering any of the Operating Agreements and
Management Contracts is on file in any public office except financing statements
in favor of Lender.

17



--------------------------------------------------------------------------------



 



     Section 5.18 Participation Agreements and Resident Agreements.
     Borrower has furnished or caused SSLMI to furnish to Lender, on or before
the Closing Date, the form of Resident Agreement used with respect to the
Facility and, if requested by Lender, copies of all current, executed Resident
Agreements.
     Borrower further covenants to Lender that:
          (a) With respect to the Participation Agreements, if any, (i) to the
best of its knowledge, all Participation Agreements will be at the time of
execution and delivery thereof valid and binding on the parties thereto and in
full force and effect, and (ii) all Participation Agreements will provide for
payment to or for the benefit of Borrower or the Management Company for services
rendered to residents of the Facility. Borrower represents and warrants that as
of the date hereof it has not entered any Participation Agreement for the
Facility.
          (b) To the extent Borrower participates or will participate in
Medicare or Medicaid payment and reimbursement programs, Borrower has complied
and will comply with all notice and other requirements under Title XVIII and
Title XIX of the Social Security Act to enable Borrower to participate in the
Medicare and Medicaid payment and reimbursement programs.
     Section 5.19 Compliance with Laws.
     Borrower is not in violation of any applicable laws of any Governmental
Authority pertaining to employment practices, health standards or controls,
environmental and occupational standards or controls or order of any court or
arbitrator, the violation of which, considered in the aggregate, would
materially adversely affect the ability of Borrower to pay the Obligations.
Borrower is in compliance with all accreditation standards and requirements to
which it is subject. Borrower has obtained all Licenses necessary to the
ownership of its property or to the conduct of its activities which, if not
obtained, would materially adversely affect the ability of Borrower to conduct
its activities of operating the Facility as an assisted living facility,
including, without limitation if and as required by any Governmental Authorities
for the dispensing, storage, prescription, disposal, and use of drugs,
medications and other “controlled substances” and for the maintenance of
cafeteria and other food and beverage facilities or services or the condition
(financial or otherwise) of Borrower. The foregoing notwithstanding, Borrower
and Lender acknowledge and agree that the District of Columbia does not
currently require a license for the operation of an assisted living facility. At
such time as the District of Columbia implements laws or establishes regulations
governing the operation of the Facility which require licensure, Borrower shall
provide Lender with a copy of the License issued by the District of Columbia and
comply with this Section 5.19 in all respects.
     Section 5.20 Presence of Hazardous Materials or Hazardous Materials
Contamination.
     Borrower has not placed Hazardous Materials on the Property. To the best of
Borrower’s knowledge, no Hazardous Materials are located on the Property, except
for reasonable quantities of necessary supplies for use by SSLMI in the ordinary
course of its current line of business and stored, used and disposed of in
accordance with applicable Laws, and, to the best of Borrower’s knowledge, the
Property has never been used as a manufacturing, storage, or dump site for

18



--------------------------------------------------------------------------------



 



Hazardous Materials nor is the Property affected in any materially adverse way
by Hazardous Materials Contamination.
     Section 5.21 Nature of Loan; Usury; Disclosures.
     Borrower is a business or commercial organization, and the Loan is being
made solely for the purpose of carrying on or acquiring a business or commercial
enterprise. The rates of interest charged on the Loan do not, and will not,
violate any usury Law or interest rate limitation. The Loan is not subject to
the federal Consumer Credit Protection Act (15 U.S.C. §1601 et. seq.) nor any
other federal or state disclosure or consumer protection laws. The Loan is being
transacted solely for business or commercial purposes and not for personal,
family or household purposes.
     Section 5.22 Accounts.
     With respect to all of Borrower’s Accounts and to the best of Borrower’s
knowledge (a) they are genuine, and in all respects what they purport to be, and
are not evidenced by a judgment, an instrument, or chattel paper (unless such
judgment has been assigned and such instrument or chattel paper has been
endorsed and delivered to Lender); (b) they represent undisputed, bona fide
transactions completed in accordance with the terms and provisions contained in
the invoices relating thereto; (c) the services rendered which resulted in the
creation of the Accounts have been delivered or rendered to and accepted by the
Account Debtor; (d) the amounts shown on Borrower’s books and records, with
respect thereto are actually and absolutely owing to Borrower and are not
contingent for any reason; (e) there are no set-offs, counterclaims or disputes
known by Borrower or asserted with respect thereto, and Borrower has made no
agreement with any Account Debtor thereof for any deduction or discount of the
sum payable thereunder except regular discounts allowed by Borrower in the
ordinary course of its business for prompt payment; (f) there are no facts,
events or occurrences known to Borrower which in any way impair the validity or
enforcement thereof or tend to reduce the amount payable thereunder; (g) all
Account Debtors thereof, to the best of Borrower’s knowledge, have the capacity
to contract; (h) the services furnished giving rise thereto are not subject to
any Liens other than Permitted Liens; (i) Borrower has no knowledge of any fact
or circumstance which would impair the validity or collectibility thereof; and
(j) there are no proceedings or actions known to Borrower which are pending
against any Account Debtor which might result in any material adverse change in
its financial condition.
     Section 5.23 Survival; Updates of Representations and Warranties.
     All representations and warranties contained in or made under or in
connection with this Agreement and the other Financing Documents shall survive
the date of this Agreement and the Loan made hereunder. Lender acknowledges and
agrees that any and all representations and warranties contained in, or made
under, or in connection with, this Agreement may be amended, changed or
otherwise modified by Borrower at any time and from time to time after the date
of this Agreement so as to accurately reflect the matters represented and
warranted therein; provided, that such amendments, changes and/or modifications
are disclosed in writing to Lender. Lender shall have no obligation to waive any
Event of Default due to any present or future inaccuracy of such representation
or warranty or to agree to any amendment, change or modification of any such
representation or warranty.

19



--------------------------------------------------------------------------------



 



     Section 5.24 Compliance with Health Care Laws.
          (a) Without limiting the generality of any other provision of this
Agreement, including, without limitation, any other representation or warranty
made herein, Borrower, SSLMI and the Property and, to Borrower’s knowledge, each
of Borrower’s or SSLMI’s licensed employees and contractors (other than
contracted agencies) in the exercise of their respective duties on behalf of
Borrower or SSLMI (with respect to its operation of the Property) or any portion
of the Property, is in material compliance with all applicable statutes, laws,
ordinances, rules and regulations of any federal, state or local governmental
authority with respect to regulatory matters primarily relating to patient
healthcare and/or patient healthcare information, including without limitation,
if applicable, the Health Insurance Portability and Accountability Act of 1996,
as amended, and the rules and regulations promulgated thereunder (“HIPAA”)
(collectively, “Healthcare Laws”)). Borrower and/or SSLMI, as applicable, has
maintained in all material respects all records required to be maintained by any
governmental agency or authority or otherwise under the Healthcare Laws and, to
the knowledge of Borrower, there are no presently existing circumstances which
would result or likely would result in material violations of the Healthcare
Laws. Borrower and/or SSLMI, as applicable, and its or their respective
Affiliates have such permits, licenses, franchises, certificates and other
approvals or authorizations of governmental or regulatory authorities as are
necessary under applicable law to own or lease, their respective Projects and to
conduct their respective business in connection with the Projects (including
without limitation such permits as are required under such the Healthcare Laws).
          (b) To the extent that and for so long as (i) Borrower or SSLMI is a
“covered entity” within the meaning of HIPAA or (ii) Borrower or SSLMI (with
respect to its operation of the Property) and/or their respective business and
operations (with respect to the Property) are subject to or covered by the
so-called “Administrative Simplification” provisions of HIPAA, such entity
(A) has undertaken or will undertake in a timely manner all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) or all areas of its business and operations required
by HIPAA and/or that could adversely affected by the failure of such entity to
be HIPAA Compliant (as defined below); (B) has developed or will develop in a
timely manner a detailed plan and time line for becoming HIPAA Compliant (a
“HIPAA Compliance Plan”); and (C) has implemented or will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such entity is or becomes HIPAA Compliant. For purposes hereof,
“HIPAA Compliant” shall mean that Borrower or SSLMI, as applicable (1) is or
will be in compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any part thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”) and (2) is not and could not reasonably be expected to
become, as of any date following any such HIPAA Compliance Date, the subject of
any civil or criminal penalty, process, claim, action or proceeding, or any
administrative or other regulatory review, survey, process or proceeding, (other
than routine surveys or reviews conducted by any governmental health plan or
other accreditation entity) that could result in any of the foregoing or that
could reasonably be expected to adversely affect Borrower’s or SSLMI’s business,
operations, assets, properties or condition (financial or otherwise), in
connection with any actual or potential violation by any such entity of the then
effective provisions of HIPAA.

20



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS OF LENDING
     The making of the Loan is subject to the following conditions precedent:
     Section 6.1 Opinion of Counsel for Borrower.
     On the date hereof, Lender shall receive one or more written opinions of
counsel for Borrower and SSLI satisfactory in all respects to Lender. Counsel to
Borrower will also provide adequate assurance that the Facility holds any
necessary Licenses for its operation.
     Section 6.2 Approval of Counsel for Lender.
     All legal matters incident to the Loan and all documents necessary in the
opinion of Lender to make the Loan shall be satisfactory in all material
respects to counsel for Lender.
     Section 6.3 Supporting Documents.
     Lender shall receive on the date hereof: (a) a certificate of the managing
member of Borrower in a form acceptable to Lender in all respects, dated as of
the date hereof and certifying (i) that attached thereto is a true, complete and
correct copy of resolutions duly adopted by the members of Borrower authorizing
the execution and delivery of the Financing Documents to which it is a party,
the borrowing thereunder, and the performance of the Obligations, and (ii) as to
the incumbency and specimen signature of the authorized officer of the managing
member of Borrower or SSLI executing the Financing Documents to which it is a
party; (b) a copy of the resolutions, dated November 15, 2002, duly adopted by
the board of directors of SSLI generally authorizing the execution and delivery
of the Financing Documents to which it is a party and the guarantee of the Loan;
(c) such other documents as Lender may reasonably require Borrower, SSLI, the
managing member of Borrower or the board of directors of SSLI to execute, in
form and substance acceptable to Lender; and (d) such additional information,
instruments, opinions, documents, certificates and reports as Lender may
reasonably deem necessary.
     Section 6.4 Financing Documents.
     All of the Financing Documents required by Lender shall be executed and
delivered to Lender. The Deed of Trust and financing statements shall be
recorded at the sole expense of Borrower.
     Section 6.5 Insurance.
     Lender shall have received all policies of insurance required by the terms
hereof and by the other Financing Documents to be in effect from a company or
companies and in form and amount reasonably satisfactory to Lender, including
without limitation, flood insurance (in the amount of the Loan or the maximum
limit of coverage available on the Property, whichever is less or evidence that
flood insurance is not available or otherwise required with respect to the
Property), together with written evidence, in form and substance satisfactory to
Lender, that all fees and premiums due on account thereof have been paid in
full.

21



--------------------------------------------------------------------------------



 



     Section 6.6 Security Documents.
     In order to perfect the lien and security interest created by this
Agreement, Borrower shall have executed and delivered to Lender all Security
Documents (in form and substance acceptable to Lender in its sole discretion)
deemed necessary by Lender, in a sufficient number of counterparts for
recordation, and, at Borrower’s sole expense, shall record all such financing
statements and Security Documents, or cause them to be recorded, in all public
offices deemed necessary by Lender.
     Section 6.7 Commitment Fee.
     In consideration for the making of the Loan, Borrower shall pay to Lender
on or prior to the Closing Date, a commitment fee in the amount of $62,500.00.
     Section 6.8 Management Agreement.
     Borrower shall have delivered to Lender an executed management agreement
for the Facility by and between Borrower and SSLMI, in all respects satisfactory
to Lender and its counsel.
     Section 6.9 Title and Survey Matters.
     Lender shall have received a paid policy of title insurance (American Land
Title Association Standard Form “B” Loan Policy — Current Edition) or a valid
and enforceable commitment to issue the same from a company satisfactory to
Lender in the amount of the Loan and which may be endorsed or assigned to the
successors and assigns of Lender without additional cost, insuring the lien of
the Deed of Trust to be a valid second lien on the Property, free and clear of
all defects, exceptions and encumbrances except Permitted Liens. Lender shall
also have received and approved a copy of a current as-built survey of the
Property certified to Lender and to the title insurance company and any recorded
subdivision plat of the Property.
     Section 6.10 Appraisal.
     Lender shall have received and approved an appraisal of the Property in all
respects satisfactory to Lender.
     Section 6.11 Environmental Reports.
     Lender shall have received evidence satisfactory to it regarding the
current and past pollution control practices at the Property in connection with
the discharge, emission, handling, disposal or existence of materials and
substances controlled by federal, state or local laws and regulations.
ARTICLE VII
AFFIRMATIVE COVENANTS OF BORROWER
     So long as any of the Obligations shall be outstanding hereunder, Borrower
agrees with Lender as follows:

22



--------------------------------------------------------------------------------



 



     Section 7.1 Financial Statements.
     Borrower shall furnish or cause to be furnished to Lender:
          (a) As soon as available, but in no event more than twenty-five
(25) days after the close of each month, Borrower’s monthly operating and census
reports, certified by Borrower.
          (b) As soon as available but in no event more than thirty (30) days
after the date of filing, the federal and state income tax returns for Borrower
for the year in question as well as any requests for extensions filed in
connection therewith.
          (c) As soon as available but in no event later than the dates
indicated, consolidated, draft, internally-prepared financial statements of
Guarantor for the fiscal quarter ending June 30, 2007, no later than
September 30, 2007 and for the fiscal quarter ending September 30, 2007, no
later than December 31, 2007 for each fiscal quarter thereafter, within ninety
(90) days thereafter and income and expense statements of Guarantor for such
periods certified as to accuracy to the best of his or her knowledge by the
chief financial officer of Guarantor, subject to additional adjustments that may
arise as a result of final quarterly closing procedures and adjustments as a
result of the pending Ernst & Young audit. Adjustments arising from final
quarterly closing procedures will be reported to Lender within ninety (90) days
of the date on which such statements were delivered.
          (d) As soon as available, but not later than June 30, 2008, restated
audited statements for any periods through fiscal year 2007.
          (e) Such additional information, reports or statements as Lender may
from time to time reasonably request.
     Section 7.2 Taxes and Claims.
     Borrower shall pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it or any of its income or properties prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a lien or charge upon any of its properties; provided,
however, Borrower shall not be required to pay any such tax, assessment, charge,
levy or claim, the payment of which is being contested in good faith and by
proper proceedings.
     Section 7.3 Legal Existence.
     Borrower shall maintain its existence as a limited liability company in
good standing in the Commonwealth of Virginia and in each jurisdiction where it
is required to register or qualify to do business.
     Section 7.4 Conduct of Business and Compliance with Laws. Borrower shall:
          (a) do or cause to be done all things necessary to obtain, enter into,
preserve and to keep in full force and effect its material rights and any trade
names, patents, trademarks

23



--------------------------------------------------------------------------------



 



and Licenses, Participation Agreements, and Operating Agreements and Management
Contracts which are necessary for the operation of the Facility as an adult
assisted living facility as contemplated by Borrower and (b) comply with all
applicable Laws, including, without limitation, regulations issued under the
Omnibus Budget Reconciliation Act of 1987 (OBRA’87) (Pub.L.No. 100-203), as
amended, and observe the valid requirements of Governmental Authorities, and
perform the terms of all Participation Agreements to which it is a party, the
non-compliance with or the non-observance of which might materially interfere
with the performance of its Obligations or the proper or prudent conduct of its
business or the Property.
          (b) at such time as required by the District of Columbia obtain and
maintain in full force and effect all Licenses necessary to the acquisition
and/or ownership and/or operation of the Facility including, without limitation,
Licenses and other approvals related to the storage, dispensation, use,
prescription and disposal of drugs, medications and other “controlled
substances” and, to the extent offered by Borrower, the maintenance of cafeteria
and other food and beverage facilities or services;
          (c) administer, maintain and operate (or will cause to be
administered, maintained and operated) the Facility as a revenue-producing
assisted living facility;
          (d) to the extent Borrower participates in any such programs, maintain
and operate the Facility to meet the standards and requirements and to provide
healthcare of such quality and in such manner as would enable Borrower to
participate in, and provide services in connection with, recognized medical and
healthcare insurance programs;
          (e) at such time as required by the District of Columbia, obtain,
maintain and comply with all conditions for the continuance of, all Licenses,
including without limitation, Licenses which may at any time be required by the
District of Columbia or other appropriate governmental entity, necessary or
desirable for the operation of the Facility as an adult assisted living
facility; and
          (f) to the extent Borrower presently participates or in the future
will participate in such programs, obtain, maintain and comply with all
conditions for the continuance of certification from each applicable
Governmental Authority that Borrower meet all conditions for participation in
the Medicare and Medicaid programs.
     Section 7.5 Use of Proceeds.
     Borrower shall use the proceeds of the Loan for the purpose or purposes set
forth in Recital A above and 0 (The Term Loan) and, without the prior written
consent of Lender, for no other purpose or purposes.
     Section 7.6 Insurance.
     Borrower shall maintain in full force and effect at all times during the
term of the Loan, such policies of insurance as may be required by the terms of
the Financing Documents from a company or companies, and in form and amounts
satisfactory to Lender including, by way of example and not by way of
limitation, at least the following:

24



--------------------------------------------------------------------------------



 



          (a) During any period of construction in or on the Property,
“builder’s risk” insurance, including vandalism and malicious mischief and
collapse endorsements in amounts not less than the replacement cost of the
Improvements being constructed or of the Property and naming Lender as a loss
payee in the mortgagee clause thereof;
          (b) Casualty or physical damage insurance coverage for the Property
affording protection against loss or damage by fire or other hazards covered by
the standard all-risk fire and hazard insurance policy with “lender’s loss
payable” endorsement and such other risks as shall be customarily covered with
respect to projects similar in construction, location and use as the Property,
or as Lender may from time to time otherwise require in amounts not less than
the greater of the full insurable value of the Improvements (as defined in the
Deed of Trust) or the aggregate principal amount of the Obligations; no policy
of insurance shall be written such that the proceeds thereof will produce less
than the minimum coverage required by this Section by reason of co-insurance
provisions or otherwise; the term “full insurable value” means the actual
replacement cost of the Property (as defined in the Deed of Trust) (excluding
foundation and excavation costs and costs of underground flues, pipes, drains
and other uninsurable items);
          (c) General public liability insurance in amounts usually carried by
similar operations against claims for bodily injury or death and property damage
insurance for claims for damage to property (including loss of use) occurring
upon, in or about the Property, with such insurance to afford protection to the
limit of not less than $5,000,000 for the aggregate of all occurrences during
any given annual policy period;
          (d) Workers’ compensation insurance in accordance with the
requirements of applicable law or regulation;
          (e) Business interruption insurance with respect to the Facility in an
amount equal to at least twelve (12) months’ debt service on the Loan; and
          (f) To the extent that healthcare professionals are employed by
Borrower, medical liability, malpractice and other healthcare professional
liability insurance protecting Borrower and their employees against claims
arising from the professional services performed by Borrower and their employees
with limits of (i) not less than One Million Dollars ($1,000,000.00) with
respect to injury or death for each person or occurrence, and (ii) not less than
Three Million Dollars ($3,000,000.00) in the aggregate for claims made for
injury or death in any one year, and an umbrella policy insuring against such
liability in an aggregate amount of Five Million Dollars ($5,000,000). In
addition, Borrower shall ensure that all healthcare providers with whom Borrower
contract to provide services at the Facility are insured against claims arising
from such services with limits as set forth in clauses (i) and (ii) above.
     Borrower shall cause SSLMI to file with Lender, upon its request, a
detailed list of the insurance then in effect and stating the names of the
insurance companies, the amounts and rates of the insurance, dates of the
expiration thereof and the properties and risks covered thereby. Each policy of
insurance shall (A) be issued by one or more recognized, financially sound and
responsible insurance companies approved by Lender and which are qualified or
authorized by the laws of the District of Columbia to assume the risk covered by
such policy, (B) with respect to the insurance described under the preceding
subsections (a), (b) and (e) have attached thereto

25



--------------------------------------------------------------------------------



 



standard noncontributing, non-reporting mortgagee clauses in favor of and
entitling Lender without contribution to collect any and all proceeds payable
under such insurance, (C) provide that such policy shall not be canceled or
modified without at least thirty (30) days prior written notice to the named
insured, who will in turn within five (5) days notify Lender, and (D) provide
that any loss otherwise payable thereunder shall be payable notwithstanding any
act or negligence of Borrower which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment. Unless an escrow account
has been established for insurance premiums pursuant to the provisions of the
Deed of Trust, Borrower shall promptly pay all premiums when due on such
insurance and, not less than ten (10) days prior to the expiration date of each
such policy, Borrower will deliver to Lender evidence of payment satisfactory to
Lender. Borrower will immediately give Lender notice of any cancellation of, or
change in, any insurance policy. Lender shall not, because of accepting,
rejecting, approving or obtaining insurance, incur any liability for (i) the
existence, nonexistence, form or legal sufficiency thereof, (ii) the solvency of
any insurer, or (iii) the payment of losses.
     Section 7.7 Flood Insurance.
     If required by applicable law or regulation, Borrower shall maintain and
provide evidence to Lender of a separate policy of flood insurance in the
aggregate amount of the Loan or the maximum limit of coverage available with
respect to the Property, whichever is the lesser, from a company or companies
satisfactory to Lender and written in strict conformity with the Flood Disaster
Protection Act of 1973, as amended, and all applicable regulations adopted
pursuant thereto. In the event that flood insurance is not required by
applicable law or regulation to be provided in connection with the Loan or is
not otherwise available with respect to the Property, Borrower shall supply
Lender with written evidence, in form and substance satisfactory to Lender, to
that effect. Lender acknowledges receipt of such written evidence by Borrower.
Any such policy shall provide that the policy may not be surrendered, canceled
or substantially modified (including, without limitation, cancellation for
nonpayment of premiums) without at least thirty (30) days’ prior written notice
to the named insured, who will in turn within five (5) days notify Lender.
     Section 7.8 Maintenance of Properties.
     Borrower shall keep its properties, whether owned in fee or otherwise, or
leased, including, without limitation, the Property, in good operating
condition; make all proper repairs, renewals, replacements, additions and
improvements thereto needed to maintain such properties in good operating
condition; comply with the provisions of all leases to which it is a party or
under which it occupies property so as to prevent any loss or forfeiture thereof
or thereunder; and comply with all laws, rules, regulations and orders
applicable to its properties or business or any part thereof.
     Section 7.9 Maintenance of the Collateral.
     Borrower shall not permit anything to be done to the Collateral which may
impair the value thereof. Upon notice thereof, Lender or an agent designated by
Lender, shall be permitted to enter the premises of Borrower and examine, audit
and inspect the Collateral at any reasonable time and from time to time. Lender
shall not have any duty to, and Borrower hereby releases Lender from, all claims
of loss or damage caused by the delay or failure to collect or enforce any

26



--------------------------------------------------------------------------------



 



of the Accounts or Receivables or to preserve any rights against any other party
with an interest in the Collateral.
     Section 7.10 Other Liens, Security Interests, etc.
     Borrower shall keep the Collateral and the Property free from all liens,
security interests and claims of every kind and nature, other than Permitted
Liens.
     Section 7.11 Defense of Title and Further Assurances.
     Borrower shall, at its expense, defend the title to the Collateral (or any
part thereof), and promptly upon request execute, acknowledge and deliver any
financing statement, renewal, affidavit, deed, assignment, continuation
statement, security agreement, certificate or other document Lender may
reasonably require in order to perfect, preserve, maintain, protect, continue
and/or extend the lien or security interest granted to Lender under this
Agreement and its priority. Borrower shall pay to Lender, on demand all taxes,
costs and expenses incurred by Lender, in connection with the preparation,
execution, recording and filing of any such document or instrument.
     Section 7.12 Subsequent Opinion of Counsel as to Recording Requirements.
     Borrower shall provide to Lender a subsequent opinion of counsel as to the
filing, recording and other requirements with which Borrower has complied to
maintain the lien and security interest in favor of Lender in the Collateral in
the event that Borrower shall transfer its principal place of business or the
office where it keeps its records pertaining to the Accounts and Receivables.
     Section 7.13 Books and Records.
     Borrower shall (a) keep and maintain accurate books and records, (b) make
entries on such books and records in form reasonably satisfactory to Lender
disclosing Lender’s assignment of, and security interest in and lien on, the
Collateral and all collections received by Borrower on its Accounts, (c) furnish
to Lender promptly upon request such information, reports, contracts, invoices,
lists of purchases of Inventory (showing names, addresses and amount owing) and
other data concerning Account Debtors and Borrower’s Accounts and Inventory and
all contracts and collection(s) relating thereto as Lender may from time to time
specify, (d) unless Lender shall otherwise consent in writing, keep and maintain
all such books and records mentioned in (a) above only at the addresses listed
in EXHIBIT B, and (e) upon notice thereof, permit any person designated by
Lender to enter the premises of Borrower and examine, audit and inspect the
books and records at any reasonable time and from time to time.
     Section 7.14 Collections.
     Until such time as Lender shall notify Borrower of the revocation of such
privilege following an Event of Default, Borrower shall (a) at its own expense
have the privilege for the account of and in trust for Lender of collecting its
Accounts and receiving in respect thereto all items of payment and shall
otherwise completely service all of the Accounts including (i) the billing,
posting and maintaining of complete records applicable thereto, and (ii) the
taking of such action with respect to such Accounts as Lender may reasonably
request or in the absence of such request, as Borrower may deem advisable; and
(b) in its discretion, grant, in the ordinary

27



--------------------------------------------------------------------------------



 



course of business, to any Account Debtor, any rebate, refund or adjustment to
which the Account Debtor may be lawfully entitled, and may accept, in connection
therewith, the return of goods, the sale or lease of which shall have given rise
to an Account. Lender may, at its option but solely in accordance with
applicable law, at any time or from time to time after the occurrence of an
Event of Default hereunder, revoke the collection privilege given to Borrower
herein by either giving notice of its assignment of, and lien on the Collateral,
subject to the provisions of Section 4.1 (Collateral), to the Account Debtors or
giving notice of such revocation to Borrower.
     Section 7.15 Notice to Account Debtors and Escrow Account.
     In the event that (a) a Default or an Event of Default exists, or
(b) demand has been made for any or all of the Obligations, Borrower shall
promptly upon the request of Lender in such form and at such times as reasonably
specified by Lender, give notice of Lender’s lien on the Accounts to the Account
Debtors requiring those Account Debtors which are permitted by applicable law to
make payments thereon directly to Lender.
     Section 7.16 Business Names.
     Borrower shall immediately notify Lender of any change in the name under
which they conduct their business.
     Section 7.17 ERISA.
     With respect to any pension plan which Borrower and/or any Commonly
Controlled Entity maintains or contributes to, either now or in the future,
Borrower covenants that: (a) such bonding as is required under ERISA §412 will
be maintained; (b) as soon as practicable and in any event within fifteen
(15) days after Borrower or any Commonly Controlled Entity knows or has reason
to know that a “reportable event,” with respect to which notice has not been
waived under 29 C.F.R. § 4043, has occurred or is likely to occur, Borrower will
deliver to Lender a certificate signed by its chief financial officer setting
forth the details of such “reportable event”; (c) neither Borrower nor any
Commonly Controlled Entity will: (i) knowingly engage in or permit any
“prohibited transaction” (as defined in ERISA §406 or Code §4975) to occur;
(ii) cause any “accumulated funding deficiency” as defined in ERISA §302 and/or
Code §412 if such deficiency would materially adversely affect the ability of
Borrower to pay the Obligations; (iii) terminate any pension plan in a manner
which could result in the imposition of a lien on the property of Borrower
pursuant to ERISA §4068 if such termination would materially adversely affect
the ability of Borrower to pay the Obligations; (iv) terminate or consent to the
termination of any multi-employer plan; (v) incur a complete or partial
withdrawal with respect to any multi-employer plan within the meaning of ERISA
§§4203 and 4205; and (d) within fifteen (15) days after notice is received by
Borrower or any Commonly Controlled Entity that any multi-employer plan has been
or will be placed in “reorganization” within the meaning of ERISA §4241,
Borrower will notify Lender to that effect. Upon Lender’s request, Borrower will
deliver to Lender a copy of the most recent actuarial report, financial
statements and annual report completed with respect to any “defined benefit
plan”, as defined in ERISA §3(35).

28



--------------------------------------------------------------------------------



 



     Section 7.18 Change in Management.
     Borrower shall not change the Management Company for the Facility without
the prior written consent of Lender.
     Section 7.19 Management.
     Subject to the terms of that certain Management Fee Subordination Agreement
by and among Borrower, SSLMI and Lender of even date herewith, Borrower shall
subordinate payment of any management fees under, or in connection with, the
Management Agreement (the “Management Fees”) to payment of the Obligations, in
accordance with the terms and conditions of one or more subordination agreements
in form and content acceptable to Lender in its reasonable discretion, and
(a) not amend, restate, supplement, terminate, cancel or otherwise modify any of
the terms or conditions of such Management Agreement, in any material respect,
without the prior written consent of Lender, and (b) following Borrower’s
failure to make any payment due under the Loan Documents, which failure
continues for more than sixty (60) days or the occurrence of any event which
causes the District of Columbia to require the Facility to close or to cease
operations as an assisted living facility, terminate the Management Agreement
upon receipt of notice from Lender directing Borrower to terminate the
Management Agreement after the occurrence of an Event of Default, and, if
requested to do so by Lender, enter into a management agreement for the
management of the Facility with an independent manager.
     Section 7.20 Fees and Expenses; Indemnity.
     Borrower shall pay all reasonable fees, charges, costs and expenses
required to satisfy the conditions of the Financing Documents. Borrower shall
hold Lender harmless and indemnify Lender against all claims of brokers and
“finders” arising by reason of the execution and delivery of the Financing
Documents or the consummation of the transaction contemplated hereby.
     Section 7.21 Surveys.
     Borrower shall furnish or cause SSLMI to furnish to Lender, within thirty
(30) days of receipt thereof, copies of any and all annual surveys or
inspections performed by any Governmental Authority or accreditation or
certification organization with respect to the Facility.
     Section 7.22 Cost Reports.
     Borrower shall prepare and file or cause SSLMI to prepare and file all
applicable cost reports to all third-party payors, if any, to the extent
required by any such third-party payor and, within thirty (30) days thereafter,
notify Lender of any settlement of any cost report disclosed to Lender as being
open or unsettled as of the Closing Date to the extent any such cost report
would have a materially adverse effect on Borrower. Copies of any such cost
reports shall be furnished to Lender.

    Section 7.23 Notification of Certain Events, Events of Default and Adverse
Developments.

     Borrower shall promptly notify Lender upon obtaining knowledge of the
occurrence of any of the following:

29



--------------------------------------------------------------------------------



 



          (a) any Event of Default under the Financing Documents;
          (b) any event, development or circumstance whereby the financial
statements furnished under the Financing Documents fail in any material respect
to present fairly the financial condition and operational results of Borrower;
          (c) any judicial, administrative or arbitral proceeding commenced or
pending against Borrower which, if adversely decided, could cause a Material
Adverse Change in Borrower;
          (d) (i) the revocation, suspension, probation, restriction, limitation
or refusal to renew, or the pending, revocation, suspension, probation,
restriction, limitation, or refusal to renew, of any License, or (ii) the
decertification, revocation, suspension, probation, restriction, limitation, or
refusal to renew, or the pending, decertification, revocation, suspension,
probation, restriction, limitation, or refusal to renew any participation or
eligibility in any third party payor program in which Borrower elects to
participate, including, without limitation, Medicare, Medicaid or any
accreditation of Borrower, or (iii) the issuance or pending issuance of any
License for a period of less than twelve (12) months, as a consequence of
sanctions imposed by any Governmental Authority, or (iv) the assessment or
pending assessment, of any civil or criminal penalties by any Government
Authority, any third party payor or any accreditation organization or Person,
which could materially adversely affect the financial condition or operations of
Borrower or an Affiliate (present or prospective) as determined by Lender, in
its sole but reasonable discretion;
          (e) any other development in the business or affairs of Borrower
results in a Material Adverse Change; and
          (f) any action, including, but not limited to, the filing of any
certificate of need application if required by law, the amendment of any
facility license or certification, or the issuance of any new license or
certification for the Facility, under which Borrower proposes (i) to develop a
new facility or service and/or (ii) eliminate, materially expand or materially
reduce any service;
in each case listed in clauses (a) through (f), inclusive, of this Section 7.23
describing in detail satisfactory to Lender the nature thereof and, in the case,
if any, of notification under clause (a), the action Borrower proposes to take
with respect thereto or a statement that Borrower intends to take no action and
an explanation of the reasons for such inaction. In addition, Borrower will
furnish to Lender immediately after receipt thereof copies of all administrative
notices material to Borrower’s business and operation of the Facility and all
responses by or on behalf of Borrower with respect to such administrative
notices.

30



--------------------------------------------------------------------------------



 



     Section 7.24 Compliance with Environmental Laws.
     If any Hazardous Materials are used, present or generated on the Property,
Borrower shall use, process, distribute, handle, maintain, treat, store, dispose
of and transport such substance in compliance with all applicable laws,
including, but not limited to, those regulating PCBs, underground storage tanks,
radon and medical waste tracking, as well as any laws that are enacted after the
date of this Agreement.
     Section 7.25 Hazardous Materials; Contamination.
     Borrower shall (a) give notice to Lender within five (5) business days of
Borrower acquiring actual knowledge of the presence of any Hazardous Materials
on the Property or of any Hazardous Materials Contamination with a full
description thereof, except for reasonable quantities of necessary supplies for
use by Borrower in the ordinary course of its current line of business and
stored, used and disposed of in accordance with applicable Laws; (b) promptly
comply with any laws requiring special handling, maintenance, servicing,
removal, treatment or disposal of Hazardous Materials or Hazardous Materials
Contamination and provide Lender upon request with satisfactory evidence of such
compliance; (c) provide Lender, within thirty (30) days after a demand by
Lender, with a bond, letter of credit or similar financial assurance evidencing
to Lender’s satisfaction that funds are available to pay the cost of removing,
treating, and disposing of such Hazardous Materials or Hazardous Materials
Contamination and discharging any lien which may be established as a result
thereof on any property owned, operated or controlled by Borrower or for which
Borrower is responsible; and (d) defend, indemnify and hold harmless Lender and
each of its agents, employees, trustees, successors and assigns from any and all
claims which may now or in the future (whether before or after the termination
of this Agreement) be asserted as a result of the presence of any Hazardous
Materials on the Property.
     Section 7.26 Participation in Reimbursement Programs.
     In the event Borrower elects to participate in any or all plans and/or
programs for third party payment and/or reimbursement, and the revenues derived
from a single plan or program exceed ten percent (10%) of the gross revenues of
the Facility, Borrower shall continue its participation in any and all such
plans and/or programs for third party payment and/or reimbursement from, and
claims against, private insurers or programs for payment and/or reimbursement
from federal, state and local governmental agencies and/or private or
quasi-public insurers, including, without limitation, Managed Care Plans,
Medicaid and Medicare and the Veterans Administration (as determined by Borrower
in the good faith exercise of its prudent and commercially reasonable business
judgment). While participating in such plans, Borrower shall comply with any and
all rules, regulations, standards, procedures and decrees necessary to maintain
Borrower’s participation in any such third party payment or reimbursement
program or plan.
     Section 7.27 Inspection and Other Reports and Notices.
     Borrower will or will promptly cause SSLMI to furnish to Lender copies of
any and all annual inspections performed by any Governmental Authority or
accreditation or certification organization with respect to the Facility.
Borrower will also furnish to Lender copies of all reports or notices from any
Governmental Authority or other organization pertaining to the

31



--------------------------------------------------------------------------------



 



licensure of or Participation Agreements or Operating Agreements for the
Facility which (a) cite any deficiency, (b) indicate that a penalty will be
imposed unless a corrective action is taken, (c) impose a penalty (including,
but not limited to, a monetary penalty, a ban on admissions or a suspension of a
license) or (d) would be otherwise materially adverse to the business or
operations of the Facility, together with Borrower’s written response to any
such report or notice.
     Section 7.28 Subordination of Distributions and Management Fees.
      Borrower shall subordinate, and cause the members of Borrower to
subordinate:
          (a) any distributions of Borrower to principal and interest payments
on the Loan; and
          (b) the payment of management fees with respect to the Facility
pursuant to the terms of that certain Management Fee Subordination Agreement of
even date herewith (as the same may be modified from time to time) by and among
Borrower, Lender and the Management Company.
     Section 7.29 Debt Service Ratio.
     Commencing with the quarter ending December 31, 2007, Borrower shall
maintain, tested as of the end of each fiscal quarter during the term of the
Loan, a Debt Service Ratio for the Facility of not less than 1.20 to 1.0.
     Section 7.30 Occupancy Covenant.
     Borrower shall maintain at all times, tested as of the end of each fiscal
quarter during the term of the Loan, a minimum average daily occupancy of
eighty-five percent (85%), measured on a unit basis.
ARTICLE VIII
NEGATIVE COVENANTS OF BORROWER
     Until payment in full and the performance of all of the Obligations,
without the prior written consent of Lender, Borrower will not directly or
indirectly:
     Section 8.1 Borrowings.
     Other than Loan A, create, incur, assume or suffer to exist any liability
for borrowed money other than unsecured loans from Affiliates bearing interest
at a rate no higher than that then applicable to the Loan which are fully
subordinated to the Loan under the terms of subordination agreements acceptable
to Lender. The proceeds of any loans obtained by Borrower from Affiliates shall
be used only to cover operating deficits, capital improvement or working capital
for the Facility and may be repaid only if no Event of Default exists or would
result from such payment.

32



--------------------------------------------------------------------------------



 



     Section 8.2 Merger or Acquisition.
     Enter into any merger or consolidation or amalgamation, windup or dissolve
themselves (or suffer any liquidation or dissolution) or acquire all or
substantially all the assets of any Person.
     Section 8.3 Deeds of Trust and Pledges.
     Other than as security for Loan A, create, incur, assume or suffer to exist
any deed of trust, mortgage, pledge, lien or other encumbrance of any kind upon,
or any security interest in, any of its property or assets, whether now owned or
hereafter acquired. Lender agrees to review requests for such encumbrances but
shall not be bound to formally consider them.
     Section 8.4 Sale or Transfer of Assets.
     Other than cash distributions to its members, enter into any arrangement
whereby Borrower shall sell, lease, transfer, or otherwise dispose of more than
$25,000 worth of its assets in any one year or $100,000 in the aggregate during
the term of the Loan, unless replaced with assets of equivalent or greater
value.
     Section 8.5 Advances and Loans.
     Make loans or advances to any Person, including, without limitation,
partners and employees of Borrower. Borrower shall disclose in writing to Lender
any advances of loans described in this section which are outstanding as of the
date hereof.
     Section 8.6 Contingent Liabilities.
     Assume, guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any Person, except by the endorsement of
negotiable instruments for deposit and collection or similar transactions in the
ordinary course of business and contingent obligations in the aggregate not
exceeding $25,000 at any time.
     Section 8.7 Licenses.
     Allow any Licenses, permit, right, franchise or privilege necessary for the
ownership or operation of the Facility for the purposes for which the Facility
is intended to be used to lapse, be suspended, be revoked, be denied renewal, be
forfeited or be placed on probation.
     Section 8.8 ERISA Compliance.
     (a) Restate or amend any pension plan established and maintained by
Borrower or any Commonly Controlled Entity and subject to the requirements of
ERISA, in a manner designed to disqualify such plan and its related trusts under
the applicable requirements of the Code; (b) permit any officers of Borrower or
any Commonly Controlled Entity to materially adversely affect the qualified
tax-exempt status of any pension plan or related trusts of Borrower or any
Commonly Controlled Entity under the Code; (c) knowingly engage in or permit any
Commonly Controlled Entity to engage in any “prohibited transaction” (as defined
in ERISA §406 or Code §4975) with respect to any pension plan established and
maintained by Borrower or any Commonly Controlled Entity; (d) incur or permit
any Commonly Controlled Entity to incur any “accumulated funding deficiency” (as
defined in ERISA §302 or Code §412), whether or not

33



--------------------------------------------------------------------------------



 



waived, in connection with any pension plan, if such deficiency would materially
adversely affect the ability of Borrower to pay the Obligations; (e) take or
permit any Commonly Controlled Entity to take any action or fail to take any
action which causes a termination of any Plan in a manner which could result in
the imposition of a lien on the property of Borrower or any Commonly Controlled
Entity pursuant to Section 4068 of ERISA if such termination would materially
adversely affect the ability of Borrower to pay the Obligations; (f) fail to
notify Lender that notice has been received of a “termination” (as defined in
ERISA) of any Multi-employer Plan to which Borrower or any Commonly Controlled
Entity has an obligation to contribute; (g) incur or permit any Commonly
Controlled Entity to incur a “complete withdrawal” or “partial withdrawal” (as
defined in ERISA) from any Multi-employer Plan to which Borrower or any Commonly
Controlled Entity has an obligation to contribute; or (h) fail to notify Lender
that notice has been received from the administrator of any Multi-employer Plan
to which Borrower or any Commonly Controlled Entity has an obligation to
contribute that any such Plan will be placed in “reorganization” (as defined in
ERISA).
     Section 8.9 Transfer of Collateral.
     Transfer, or permit the transfer, to another location of any of the
Collateral or the books and records related to any of the Collateral; provided,
however, that Borrower may transfer the Collateral or the books and records
related thereto to another location if Borrower shall have provided to Lender
prior to such transfer an opinion of counsel addressed to Lender to the effect
that Lender’s perfected security interest shall not be affected by such move or
if it shall be affected, setting forth the steps necessary to continue Lender’s
perfected security interest together with the commencement of such steps by
Borrower at its expense.
     Section 8.10 Sale of Accounts or Receivables.
     Sell, discount, transfer, assign or otherwise dispose of any of their
Accounts or Receivables, such as accounts receivable, notes receivable,
installment or conditional sales agreements or any other rights to receive
income, revenues or moneys, however evidenced.
     Section 8.11 Amendments; Terminations.
     Amend or terminate or agree to amend or terminate any License, the
Management Agreement or, except in the ordinary course of business or as
otherwise agreed to herein, any participation agreement, or any other Management
Contracts and Operating Agreements, or consent to or waive any material
provisions thereof.
     Section 8.12 Prohibition on Hazardous Materials.
     Place, manufacture or store or permit to be placed, manufactured or stored,
any Hazardous Materials on the Property, except for reasonable quantities of
necessary supplies for use by Borrower in the ordinary course of its current
line of business and stored, used and disposed of in accordance with applicable
Laws.
     Section 8.13 Subsidiaries.
     Create or otherwise acquire any subsidiaries if such creation or
acquisition would result in a Material Adverse Change.

34



--------------------------------------------------------------------------------



 



     Section 8.14 Single Purpose Entity.
     Engage in any activity which would cause Borrower to be other than a single
purpose entity for the purpose of the Loan.
     Section 8.15 Distributions.
     Pay distributions to members of Borrower.
ARTICLE IX
EVENTS OF DEFAULT
     The occurrence of one or more of the following events shall be “Events of
Default” under this Agreement, and the terms “Event of Default” shall mean,
whenever they are used in this Agreement, any one or more of the following
events:
     Section 9.1 Failure to Pay and/or Perform the Obligations.
     Borrower shall fail to pay any of the Obligations including but not limited
to the Expense Payments and Liquidation Costs when due and payable. Lender shall
endeavor to give notice of such failure to Borrower; however, failure to give
such notice shall not impair the rights of Lenders hereunder.
     Section 9.2 Breach of Representations and Warranties.
     Any material representation or warranty made in this Agreement or in any
report, certificate, opinion, financial statement or other instrument furnished
in connection with the Obligations or with the execution and delivery of any of
the Financing Documents, shall prove to have been false or misleading when made
in any material respect.
     Section 9.3 Failure to Comply with Certain Covenants.
     Borrower shall fail to perform, observe or comply with any covenant,
condition or agreement contained in Sections 7.1, 7.6, 7.7, 7.10, 7.15, 7.18,
7.19, 7.21, 7.22, 7.23, 7.25, 7.26, 7.27, 7.28, 7.29, 7.30 and all Article VIII
of this Agreement.
     Section 9.4 Failure to Comply with Other Covenants.
     Borrower shall fail to perform, observe or comply with any other covenant,
condition or agreement contained in this Agreement, except those expressly
described in other sections of this Article IX, which failure continues for
thirty (30) days after written notice thereof.
     Section 9.5 Default Under Other Financing Documents.
     A Default shall occur under any of the other Financing Documents, and such
Default is not cured within any applicable grace period provided therein.
     Section 9.6 Receiver; Bankruptcy.
     An Act of Bankruptcy occurs with respect to Borrower or Borrower becomes
generally unable to pay its debts as they become due; provided, however, if a
proceeding with respect to an Act of Bankruptcy is filed or commenced against
Borrower, the same shall not constitute an

35



--------------------------------------------------------------------------------



 



Event of Default if such proceeding is dismissed within ninety (90) days from
the date of such Act of Bankruptcy.
     Section 9.7 Judgment.
     Any judgment against Borrower of $25,000 or more or any attachment or other
levy against the property of Borrower remains unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of thirty (30) days.
     Section 9.8 Execution; Attachment.
     Any execution or attachment shall be levied against the Collateral, or any
part thereof, and such execution or attachment shall not be set aside,
discharged or stayed within thirty (30) days after the same shall have been
levied.
     Section 9.9 Default Under Other Borrowings.
     Default shall be made by Borrower with respect to any evidence of
indebtedness or liability for borrowed money (other than the Loan) if the effect
of such default is to accelerate the maturity of such evidence of indebtedness
or liability or to permit the holder or obligee thereof to cause any
indebtedness to become due prior to its stated maturity.
     Section 9.10 Material Adverse Change.
     If Lender in its reasonable discretion determines that a Material Adverse
Change has occurred in the financial condition of Borrower.
     Section 9.11 Impairment of Position.
     If Lender in its reasonable discretion determines that an event has
occurred which impairs the prospect of payment of the Obligations and/or the
value of the Collateral.
     Section 9.12 Change in Status or Ownership.
     Borrower is dissolved, merged, consolidated or reorganized, or any change
occurs in the ownership or control of Borrower, without the prior written
consent of Lender.
     Section 9.13 Zoning.
     Any change in any zoning ordinance or any other public restriction is
enacted, limiting or defining the uses which may be made of the Property or a
part thereof, such that the current use of the Property, as specified herein,
would be in violation of such restriction or zoning change, and not permitted as
a prior non-conforming use..
     Section 9.14 Change in Management.
     The Management Agreement is terminated without the prior written consent of
Lender.
     Section 9.15 Licenses.
     The involuntary, imposed or required revocation, suspension, probation,
restriction, limitation or refusal to renew, or the pending revocation,
suspension, probation, restriction, limitation, of, or refusal to renew, of any
License; other than in the ordinary course of business or

36



--------------------------------------------------------------------------------



 



to the extent that Borrower deems such action to be, in the exercise of prudent
business judgment, in the best interest of Borrower; the decertification,
revocation, suspension, probation, restriction, limitation, or refusal to renew,
or the pending, decertification, revocation, suspension, probation, restriction,
limitation, or refusal to renew any participation or eligibility in any third
party payor program in which Borrower elects to participate, including, without
limitation, the Medicaid or Medicare programs; or the issuance or pending
issuance of any License for a period of less than twelve (12) months as a
consequence of any sanctions imposed by any Governmental Authority; or the
assessment or pending assessment, of any civil or criminal penalties against
Borrower by any Governmental Authority, any third party payor or any
accreditation organization or person.
     Section 9.16 Compliance with Law.
     Borrower fails to comply with any material requirement of any Governmental
Authority having jurisdiction within the time required by such Governmental
Authority; or any proceeding is commenced or action taken against Borrower to
enforce any remedy for a material violation of any requirement of a Governmental
Authority or any restrictive covenant affecting the Property or any part
thereof, an adverse decision as to which would have a material adverse effect on
Borrower.”
     Section 9.17 Change of Control in Guarantor.
     If a Change of Control occurs in Guarantor.
ARTICLE X
RIGHTS AND REMEDIES UPON DEFAULT
     Upon the occurrence of any Event of Default, Lender shall, at the direction
of the Requisite Lenders, at any time thereafter exercise any one or more of the
following rights, powers or remedies.
     Section 10.1 Acceleration.
     Lender may declare any or all of the Obligations to be immediately due and
payable, notwithstanding anything contained in this Agreement or in any of the
other Financing Documents to the contrary, without presentment, demand, protest,
notice of protest or of dishonor, or other notice of any kind, all of which
Borrower hereby waives.
     Section 10.2 Uniform Commercial Code.
     Lender shall have all of the rights and remedies of a secured party under
the applicable Uniform Commercial Code and other applicable Laws. Upon demand by
Lender, Borrower shall assemble the Collateral and make it available to Lender,
at a place designated by Lender. Lender or its agents may without notice from
time to time enter upon Borrower’s premises to take possession of the
Collateral, to remove it, to render it unusable, to process it or otherwise
prepare it for sale, or to sell or otherwise dispose of it.
     Any written notice of the sale, disposition or other intended action by
Lender with respect to the Collateral which is sent by regular mail, postage
prepaid, to Borrower at the address set

37



--------------------------------------------------------------------------------



 



forth in Section 11.1 (Notices), or such other address of Borrower which may
from time to time be shown on Lender’s records, at least ten (10) days prior to
such sale, disposition or other action, shall constitute commercially reasonable
notice to Borrower. Lender may alternatively or additionally give such notice in
any other commercially reasonable manner. Nothing in this Agreement shall
require Lender to give any notice not required by applicable Laws.
     If any consent, approval, or authorization of any state, municipal or other
Governmental Authority or of any other Person or of any Person having any
interest therein, should be necessary to effectuate any sale or other
disposition of the Collateral, Borrower agrees to execute all such applications
and other instruments, and to take all other action, as may be required in
connection with securing any such consent, approval or authorization.
     Borrower recognizes that Lender may be unable to effect a public sale of
all or a part of the Collateral consisting of Investment Property by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
other applicable Federal and state Laws. Lender may, therefore, in its
discretion, take such steps as it may deem appropriate to comply with such Laws
and may, for example, at any sale of the Collateral consisting of securities
restrict the prospective bidders or purchasers as to their number, nature of
business and investment intention, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of Lender that they are purchasing such securities for their account, for
investment, and not with a view to the distribution or resale of any thereof.
Borrower covenants and agrees to do or cause to be done promptly all such acts
and things as Lender may request from time to time and as may be necessary to
offer and/or sell the securities or any part thereof in a manner which is valid
and binding and in conformance with all applicable Laws. Upon any such sale or
disposition, Lender shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral consisting of securities so sold.
     Section 10.3 Specific Rights With Regard to Collateral.
     In addition to all other rights and remedies provided hereunder or as shall
exist at law or in equity from time to time, Lender may (but shall be under no
obligation to), without notice to Borrower, and Borrower hereby irrevocably
appoints Lender as its attorney-in-fact, with power of substitution, in the name
of Lender and/or in the name of Borrower or otherwise, for the use and benefit
of Lender, but at the cost and expense of Borrower and without notice to
Borrower:
          (a) assign any and all Operating Agreements and Management Contracts
to any Person designated by Lender, and/or exercise all rights and privileges of
Borrower under such contracts and agreements for the purpose of realizing on the
Collateral and to the extent and for the time required to realize the value of
the Collateral;
          (b) to the extent permitted by applicable law, assume such management,
operation and control of the Property to the extent and for the time necessary
to realize the value of the Collateral;
          (c) cause Borrower to engage, contract with, and/or hire qualified
service, billing, collection and other such agents, organizations and

38



--------------------------------------------------------------------------------



 



          companies acceptable to Lender to collect and/or realize upon any or
all of the Collateral and to remit the proceeds to Lender;
          (d) subject to applicable state and federal laws pertaining to
resident confidentiality, request any Account Debtor obligated on any of the
Accounts to make payments thereon directly to Lender to the extent permitted by
applicable law, with Lender taking control of the cash and non-cash proceeds
thereof and/or direct Borrower to (and Borrower shall) turn over to Lender
immediately following receipt all payments with respect to the Collateral in the
form received (with the addition of all necessary endorsements) and not to
deposit, negotiate or otherwise deal with those payments;
          (e) compromise, extend or renew any of the Collateral or deal with the
same as it may deem advisable;
          (f) make exchanges, substitutions or surrenders of all or any part of
the Collateral;
          (g) remove from Borrower’s places of business all books, records,
ledger sheets, correspondence, invoices and documents, relating to or evidencing
any of the Collateral or without cost or expense to Lender, make such use of
Borrower’s place of business as may be reasonably necessary to administer,
control and collect the Collateral;
          (h) demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Collateral;
          (i) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Collateral;
          (j) settle, renew, extend, compromise, compound, exchange or adjust
claims in respect of any of the Collateral or any legal proceedings brought in
respect thereof;
          (k) endorse the name of Borrower upon any items of payment relating to
the Collateral or on any Proof of Claim in Bankruptcy against an Account Debtor;
and
          (l) notify the Post Office authorities to change the address for the
delivery of mail to Borrower to such address or Post Office Box as Lender may
designate and receive and open all mail addressed to Borrower.
     In addition, Borrower shall, following an Event of Default which remains
uncured beyond any applicable grace period, promptly, upon request, execute and
deliver to Lender written assignments, to the extent permitted by applicable
law, in form and content acceptable to Lender, of specific Accounts or groups of
Accounts; provided, however, that the lien and/or security interest granted to
Lender under this Agreement shall not be limited in any way to or by the
inclusion or exclusion of Accounts within such assignments. Such Accounts shall
secure

39



--------------------------------------------------------------------------------



 



payment of the Obligations and are not sold to Lender whether or not any
assignment thereof, which is separate from this Agreement, is in form absolute.
     Without limiting Lender’s other rights and remedies under the Loan
Documents, following Borrower’s failure to make any payment due under the Loan
Documents, which failure continues for more than sixty (60) days or the
occurrence of any event which causes the District of Columbia to require the
Facility to close or to cease operations as an assisted living facility, Lender
may also direct Borrower to appoint a manager for the Facility and enter into a
management agreement with a management company approved by Lender, the terms of
which agreement shall be approved by Lender.
     Section 10.4 Application of Proceeds.
     Any proceeds of sale or other disposition of the Collateral will be applied
by Lender to the payment first of any and all Enforcement Costs, and any balance
of such proceeds will be applied in such order and manner as Lender shall
determine. If the sale or other disposition of the Collateral fails to fully
satisfy the Obligations, Borrower shall remain liable to Lender for any
deficiency.
     Section 10.5 Performance by Lender.
     Lender without notice to or demand upon Borrower and without waiving or
releasing any of the Obligations or any Default or Event of Default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of Borrower, and may enter
upon the premises of Borrower for that purpose and take all such action thereon
as Lender may consider necessary or appropriate for such purpose and Borrower
hereby irrevocably appoints Lender as its attorney-in-fact to do so, with power
of substitution, in the name of Lender, or in the name of Borrower or otherwise,
for the use and benefit of Lender, but at the cost and expense of Borrower and
without notice to Borrower. All sums so paid or advanced by Lender together with
interest thereon from the date of payment, advance or incurring until paid in
full at the Post-Default Rate and all costs and expenses, shall be deemed part
of the Enforcement Costs, shall be paid by Borrower to Lender on demand, and
shall constitute and become a part of the Obligations.
     Section 10.6 Other Remedies.
     Lender may from time to time proceed to protect or enforce the rights of
Lender by an action or actions at law or in equity or by any other appropriate
proceeding, whether for the specific performance of any of the covenants
contained in this Agreement or in any of the other Financing Documents, or for
an injunction against the violation of any of the terms of this Agreement or any
of the other Financing Documents, or in aid of the exercise or execution of any
right, remedy or power granted in this Agreement, the Financing Documents,
and/or applicable Laws. Lender is authorized to offset and apply to all or any
part of the Obligations all moneys, credits and other property of any nature
whatsoever of Borrower now or at any time hereafter in the possession of, in
transit to or from, under the control or custody of, or on deposit with Lender
or any Affiliate of Lender.

40



--------------------------------------------------------------------------------



 



     Section 10.7 Receiver or Other Court Order.
     Following an uncured Event of Default, as a matter of right, following ten
(10) days notice and without regard to the adequacy of the security, and upon
application to a court of competent jurisdiction, Lender shall be entitled to
the immediate appointment of a receiver for all or any part of the Collateral,
and of the payments and proceeds thereof and therefrom, whether such
receivership be incidental to a proposed sale of the Collateral or otherwise,
and Borrower hereby consents to the appointment of such a receiver and to an
order of court directing that payments, including Medicare and Medicaid
payments, be made directly to the receiver. Borrower will pay to Lender, upon
demand, all expenses, including reasonable receiver’s fees, reasonable
attorney’s fees, costs and agents compensation, advanced by Borrower and
incurred pursuant to the provisions contained in this Section.
ARTICLE XI
MISCELLANEOUS
     Section 11.1 Notices.
     All notices, requests and demands to or upon the parties to this Agreement
shall be in writing and shall be deemed to have been given or made when
delivered by hand on a Business Day, or two (2) days after the date when
deposited in the mail, postage prepaid by registered or certified mail, return
receipt requested, or when sent by overnight courier, on the Business Day next
following the day on which the notice is delivered to such overnight courier,
addressed as follows:

     
Lender:
  Chevy Chase Bank, F.S.B.,
7926 Jones Branch Drive
Suite 230
McLean, VA 22102
Attn: Richard L. Amador
          Group Vice President
 
   
With a courtesy copy to:
  Margaret Ann Brown, Esquire
Troutman Sanders Mays & Valentine LLP
1660 International Drive, Suite 600
McLean, Virginia 22102
 
   
Borrower:
  Sunrise Connecticut Avenue Assisted
Living, L.L.C.
c/o Sunrise Senior Living, Inc.
7902 Westpark Drive
McLean, Virginia 22102
Attn: James S. Pope
 
   
And
  Sunrise Senior Living, Inc.
7902 Westpark Drive
McLean, Virginia 22102
Attn: General Counsel

41



--------------------------------------------------------------------------------



 



     
     With a Courtesy Copy to:
  Wayne G. Tatusko, Esquire
Wayne G. Tatusko, PC
3016 Williams Drive
Suite 200
Fairfax, VA 22031

     Section 11.2 Amendments; Waivers.
     This Agreement and the other Financing Documents may not be amended,
modified, or changed in any respect except by an agreement in writing signed by
Lender and Borrower. No waiver of any provision of this Agreement or of any of
the other Financing Documents, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in writing
signed by Lender. No course of dealing between Borrower and Lender and no act or
failure to act from time to time on the part of Lender shall constitute a
waiver, amendment or modification of any provision of this Agreement or any of
the other Financing Documents or any right or remedy under this Agreement, under
any of the other Financing Documents or under applicable Laws. Without implying
any limitation on the foregoing:
          (a) Any waiver or consent shall be effective only in the specific
instance, for the terms and purpose for which given, subject to such conditions
as Lender may specify in any such instrument.
          (b) No waiver of any Default or Event of Default shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereto.
          (c) No notice to or demand on Borrower in any case shall entitle
Borrower to any other or further notice or demand in the same, similar or other
circumstance.
          (d) No failure or delay by Lender to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of any of the other Financing Documents, or to exercise any right, power or
remedy consequent upon a breach thereof, shall constitute a waiver, amendment or
modification of any such term, condition, covenant or agreement or of any such
breach or preclude Lender from exercising any such right, power or remedy at any
time or times.
          (e) By accepting payment after the due date of any amount payable
under this Agreement or under any of the other Financing Documents, Lender shall
not be deemed to waive the right either to require prompt payment when due of
all other amounts payable under this Agreement or under any of the other
Financing Documents, or to declare a default for failure to effect such prompt
payment of any such other amount.

42



--------------------------------------------------------------------------------



 



     Section 11.3 Cumulative Remedies.
     The rights, powers and remedies provided in this Agreement and in the other
Financing Documents are cumulative, may be exercised concurrently or separately,
may be exercised from time to time and in such order as Lender shall determine,
subject to the provisions of this Agreement, and are in addition to, and not
exclusive of, rights, powers and remedies provided by existing or future
applicable Laws. In order to entitle Lender to exercise any remedy reserved to
it in this Agreement, it shall not be necessary to give any notice, other than
such notice as may be expressly required in this Agreement. Without limiting the
generality of the foregoing and subject to the terms of this Agreement, Lender
may:
          (a) proceed against Borrower with or without proceeding against any
other Person (including, without limitation, any one or more of the Guarantors)
who may be liable (by endorsement, guaranty, indemnity or otherwise) for all or
any part of the Obligations;
          (b) proceed against Borrower with or without proceeding under any of
the other Financing Documents or against any Collateral or other collateral and
security for all or any part of the Obligations;
          (c) without reducing or impairing the obligation of Borrower and
without notice, release or compromise with any guarantor or other Person liable
for all or any part of the Obligations under the Financing Documents or
otherwise;
          (a) without reducing or impairing the obligations of Borrower and
without notice thereof:
          (i) fail to perfect the Lien in any or all Collateral or to release
any or all the Collateral or to accept substitute Collateral;
          (ii) approve the making of advances under the Revolving Loan under
this Agreement;
          (iii) waive any provision of this Agreement or the other Financing
Documents;
          (iv) exercise or fail to exercise rights of set-off or other rights;
or
          (v) accept partial payments or extend from time to time the maturity
of all or any part of the Obligations.
     Section 11.4 Severability.
     In case one or more provisions, or part thereof, contained in this
Agreement or in the other Financing Documents shall be invalid, illegal or
unenforceable in any respect under any Law, then without need for any further
agreement, notice or action:

43



--------------------------------------------------------------------------------



 



          (a) the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;
          (b) the obligation to be fulfilled shall be reduced to the limit of
such validity;
          (c) if such provision or part thereof pertains to repayment of the
Obligations, then, at the sole and absolute discretion of Lender, all of the
Obligations of Borrower to Lender shall become immediately due and payable; and
          (d) if the affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.
     Section 11.5 Assignments by Lender.
     Lender may, without notice to or consent of Borrower, assign to any Person
(each an “Assignee” and collectively, the “Assignees”) all or a portion of
Lender’s Commitment; provided that, unless Lender has assigned all of its
Commitment, after giving effect to such assignment, Lender must continue to hold
a Pro Rata Share of the Commitment at least equal to Five Million Dollars
($5,000,000). Lender and its Assignee shall notify Borrower in writing of the
date on which the assignment is to be effective (the “Adjustment Date”). On or
before the Adjustment Date, Lender, Borrower and the respective Assignee shall
execute and deliver a written assignment agreement in a form acceptable to
Lender, which shall constitute an amendment to this Agreement to the extent
necessary to reflect such assignment. Upon the request of Lender following an
assignment made in accordance with this Section 11.5, Borrower shall issue new
Notes to Lender and its Assignee reflecting such assignment, in exchange for the
existing Note held by Lender.
     In addition, notwithstanding the foregoing, Lender may at any time pledge
all or any portion of Lender’s rights under this Agreement, the Commitment or
any of the Obligations to a Federal Reserve Bank.
     Section 11.6 Participations by Lender.
     Lender may at any time sell to one or more financial institutions
participating interests in any of Lender’s Obligations or Commitment; provided,
however, that (a) no such participation shall relieve Lender from its
obligations under this Agreement or under any of the other Financing Documents
to which it is a party, (b) Lender shall remain solely responsible for the
performance of its obligations under this Agreement and under all of the other
Financing Documents to which it is a party, and (c) Borrower shall continue to
deal solely and directly with Lender in connection with Lender’s rights and
obligations under this Agreement and the other Financing Documents.

44



--------------------------------------------------------------------------------



 



     Section 11.7 Disclosure of Information by Lender.
     In connection with any sale, transfer, assignment or participation by
Lender in accordance with Section 11.5 (Assignments by Lender) or Section 11.6
(Participations by Lender), Lender shall have the right to disclose to any
actual or potential purchaser, assignee, transferee or participant all financial
records, information, reports, financial statements and documents obtained in
connection with this Agreement and/or any of the other Financing Documents or
otherwise.
     Section 11.8 Successors and Assigns.
     This Agreement and all other Financing Documents shall be binding upon and
inure to the benefit of Borrower and Lender and their respective heirs, personal
representatives, successors and assigns, except that Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Lender.
     Section 11.9 Continuing Agreements.
     All covenants, agreements, representations and warranties made by Borrower
in this Agreement, in any of the other Financing Documents, and in any
certificate delivered pursuant hereto or thereto shall survive the making by
Lender of the Loan and the execution and delivery of the Notes, shall be binding
upon Borrower regardless of how long before or after the date hereof any of the
Obligations were or are incurred, and shall continue in full force and effect so
long as any of the Obligations are outstanding and unpaid. From time to time
upon Lender’s request, and as a condition of the release of any one or more of
the Security Documents, Borrower and other Persons obligated with respect to the
Obligations shall provide Lender with such acknowledgments and agreements as
Lender may require to the effect that there exists no defenses, rights of setoff
or recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, and/or any of its agents and others, or to the
extent there are, the same are waived and released.
     Section 11.10 Enforcement Costs.
     Borrower agrees to pay to Lender on demand all Enforcement Costs, together
with interest thereon from the date incurred or advanced until paid in full at a
per annum rate of interest equal at all times to the Post-Default Rate.
Enforcement Costs shall be immediately due and payable at the time Borrower
received notice that Enforcement Costs have been advanced or incurred, whichever
is earlier. Without implying any limitation on the foregoing, Borrower agrees,
as part of the Enforcement Costs, to pay upon demand any and all stamp and other
Taxes and fees payable or determined to be payable in connection with the
execution and delivery of this Agreement and the other Financing Documents and
to save Lender harmless from and against any and all liabilities with respect to
or resulting from any delay in paying or omission to pay any Taxes or fees
referred to in this Section. The provisions of this Section shall survive the
execution and delivery of this Agreement, the repayment of the other Obligations
and shall survive the termination of this Agreement.

45



--------------------------------------------------------------------------------



 



     Section 11.11 Applicable Law; Jurisdiction.
               11.11.1 Applicable Law.
               Borrower acknowledges and agrees that the Financing Documents,
including, this Agreement, shall be governed by the Laws of the State, as if
each of the Financing Documents and this Agreement had each been executed,
delivered, administered and performed solely within the State even though for
the convenience and at the request of Borrower, one or more of the Financing
Documents may be executed elsewhere. Lender acknowledges, however, that remedies
under certain of the Financing Documents that relate to property outside the
State may be subject to the laws of the state in which the property is located.
               11.11.2 Submission to Jurisdiction.
               Borrower irrevocably submits to the jurisdiction of any state or
federal court sitting in the State over any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Financing Documents.
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Borrower and may
be enforced in any court in which Borrower is subject to jurisdiction, by a suit
upon such judgment, provided that service of process is effected upon Borrower
in one of the manners specified in this Section or as otherwise permitted by
applicable Laws.
               11.11.3 Appointment of Agent for Service of Process.
               Borrower hereby irrevocably designates and appoints CT
Corporation, 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as Borrower’s
authorized agent to receive on Borrower’s behalf service of any and all process
that may be served in any suit, action or proceeding of the nature referred to
in this Section in any state or federal court sitting in the State. If such
agent shall cease so to act, Borrower shall irrevocably designate and appoint
without delay another such agent in the State satisfactory to Lender and shall
promptly deliver to Lender evidence in writing of such other agent’s acceptance
of such appointment and its agreement that such appointment shall be
irrevocable.
               11.11.4 Service of Process.
               Borrower hereby consents to process being served in any suit,
action or proceeding of the nature referred to in this Section by (a) the
mailing of a copy thereof by registered or certified mail, postage prepaid,
return receipt requested, to Borrower at Borrower’s address designated in or
pursuant to Section 11.1 (Notices), and (b) serving a copy thereof upon Lender,
if any, designated and appointed by Borrower as Borrower’s agent for service of
process by or pursuant to this Section. Borrower irrevocably agrees that such
service (y) shall be deemed in every respect effective service of process upon
Borrower in any such suit, action or proceeding, and (z) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon
Borrower. Nothing in this Section shall affect the right of Lender to serve
process in any manner otherwise permitted by law or limit the right of Lender
otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions.

46



--------------------------------------------------------------------------------



 



     Section 11.12 Duplicate Originals and Counterparts.
     This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.
     Section 11.13 Headings.
     The headings in this Agreement are included herein for convenience only,
shall not constitute a part of this Agreement for any other purpose, and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
     Section 11.14 No Agency.
     Nothing herein contained shall be construed to constitute Borrower as agent
of Lender for any purpose whatsoever or to permit Borrower to pledge any of the
credit of Lender. Lender shall not be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located and regardless of the cause thereof. Lenders shall not,
by anything herein or in any of the Financing Documents or otherwise, assume any
of Borrower’s obligations under any contract or agreement assigned to Lender,
and Lender shall not be responsible in any way for the performance by Borrower
of any of the terms and conditions thereof.
     Section 11.15 Date of Payment.
     Should the principal of or interest on the Notes become due and payable on
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and in the case of principal, interest shall be payable
thereon at the rate per annum specified in the Notes during such extension.
     Section 11.16 Entire Agreement.
     This Agreement is intended by Lender and Borrower to be a complete,
exclusive and final expression of the agreements contained herein. Neither
Lender nor Borrower shall hereafter have any rights under any prior agreements
pertaining to the matters addressed by this Agreement but shall look solely to
this Agreement for definition and determination of all of their respective
rights, liabilities and responsibilities under this Agreement.
     Section 11.17 Waiver of Trial by Jury.
     BORROWER AND LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH BORROWER AND LENDER MAY BE PARTIES, ARISING OUT OF
OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY OF THE FINANCING
DOCUMENTS, OR (C) THE COLLATERAL. THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY
JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT.
     This waiver is knowingly, willingly and voluntarily made by Borrower and
Lender, and Borrower and Lender hereby represent that no representations of fact
or opinion have been made

47



--------------------------------------------------------------------------------



 



by any individual to induce this waiver of trial by jury or to in any way modify
or nullify its effect. Borrower and Lender further represent that they have been
represented in the signing of this Agreement and in the making of this waiver by
independent legal counsel, selected of their own free will, and that they have
had the opportunity to discuss this waiver with counsel.
     Section 11.18 Liability of Lender.
     Borrower hereby agrees that Lender shall not be chargeable for any
negligence, mistake, act or omission of any accountant, examiner, agency or
attorney employed by Lender in making examinations, investigations or
collections, or otherwise in perfecting, maintaining, protecting or realizing
upon any lien or security interest or any other interest in the Collateral or
other security for the Obligations.
     By inspecting the Collateral or any other properties of Borrower or by
accepting or approving anything required to be observed, performed or fulfilled
by Borrower or to be given to Lender pursuant to this Agreement or any of the
other Financing Documents, Lender shall not be deemed to have warranted or
represented the condition, sufficiency, legality, effectiveness or legal effect
of the same, and such acceptance or approval shall not constitute any warranty
or representation with respect thereto by Lender.
     Section 11.19 Indemnification.
     Borrower agrees to indemnify and hold harmless, Lender, the parent and
Affiliates of Lender and the respective parent’s and Affiliates’ officers,
directors, shareholders, employees and agents (each an “Indemnified Party,” and
collectively, the “Indemnified Parties”), from and against any and all claims,
liabilities, losses, damages, costs and expenses (whether or not such
Indemnified Party is a party to any litigation), including without limitation,
reasonable attorney’s fees and costs and costs of investigation, document
production, attendance at depositions or other discovery, incurred by any
Indemnified Party with respect to, arising out of or as a consequence of
(a) this Agreement or any of the other Financing Documents, including without
limitation, any failure of Borrower to pay when due (at maturity, by
acceleration or otherwise) any principal, interest, fee or any other amount due
under this Agreement or the other Financing Documents, or any other Event of
Default; (b) the use by Borrower of any proceeds advanced hereunder; (c) the
transactions contemplated hereunder; or (d) any claim, demand, action or cause
of action being asserted against (i) Borrower or any of its Affiliates by any
other Person, or (ii) any Indemnified Party by Borrower in connection with the
transactions contemplated hereunder. Notwithstanding anything herein or
elsewhere to the contrary, Borrower shall not be obligated to indemnify or hold
harmless any Indemnified Party from any liability, loss or damage resulting from
the gross negligence, willful misconduct or unlawful actions of such Indemnified
Party. Any amount payable to Lender under this Section will bear interest at the
Post- Default Rate from the due date until paid.
     Section 11.20 Electronic Transmission of Data.
     Lender and Borrower agree that certain data related to the Loans (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet. This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their affiliates and other Persons
involved with the subject matter of this Agreement. Borrower acknowledges and
agrees

48



--------------------------------------------------------------------------------



 



that (a) there are risks associated with the use of electronic transmission and
that Lender does not control the method of transmittal or service providers,
(b) Lender has no obligation or responsibility whatsoever and assumes no duty or
obligation for the security, receipt or third party interception of any such
transmission, and (c) Borrower will release, hold harmless and indemnify Lender
from any claim, damage or loss, including that arising in whole or part from
Lender’s strict liability or sole, comparative or contributory negligence, which
is related to the electronic transmission of data.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed and sealed this
Agreement on the day and year first above written.

                  BORROWER:    
 
            WITNESS OR ATTEST:   SUNRISE CONNECTICUT AVENUE ASSISTED LIVING,
L.L.C.      
 
  By:  Sunrise Senior Living Investments, Inc., its
Managing Member    
/s/ Kelly L. Hayden
    By:  /s/ James Pope   (SEAL)
 
     
 
Name: James Pope  
 
      Title: Vice President    
 
            WITNESS:   LENDER:    
 
                  CHEVY CHASE BANK, F.S.B.      
/s/ Kelly L. Hayden
  By:   /s/ Richard L. Amador   (SEAL)
 
     
 
Richard L. Amador  
 
      Group Vice President    

50



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

    A            Form of Note       B            Places of Business

51



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

DEED OF TRUST NOTE B

      $                                           McLean, Virginia          
                                        ,                     

     FOR VALUE RECEIVED, SUNRISE CONNECTICUT AVENUE ASSISTED LIVING, L.L.C., a
limited liability company organized under the laws of the Commonwealth of
Virginia (the “Borrower”), promises to pay to the order of
C                    , a                    , its successors and assigns (the
“Lender”), the principal sum of                      ($                     )
(the “Principal Sum”), together with interest thereon at the rate hereinafter
provided, in accordance with the Loan Agreement (as hereinafter defined) and the
following:
     1. Interest.
     Commencing as of the date hereof and continuing until repayment in full of
all sums due hereunder, the unpaid Principal Sum shall bear interest at the
fluctuating rate based on an independent index which is the average of interbank
offered rates for one-month dollar deposits in the London Market as reported in
The Wall Street Journal (the “Index”) plus 225 basis points per annum (the
“LIBOR Rate”) which rate shall be adjusted for any reserve requirements imposed
upon the Lender from time to time. The LIBOR Rate does not necessarily represent
the lowest rate of interest charged by the Lender to borrowers. If the Index
becomes unavailable during the term of this Note, the Lender may designate a
substitute index after giving notice to the Borrower. The LIBOR Rate will be
adjusted on the first day of each month, based on the value of the Index as
published in The Wall Street Journal as of the first business day of each month.
All interest payable under the terms of this Note shall be calculated on the
basis of a 365-day year. The LIBOR Rate shall be in effect for a period of the
number of days indicated (each a “LIBOR Period”), in any case extended to the
next succeeding Business Day (as defined in the Loan and Security Agreement of
even date herewith) when necessary, beginning on the date hereof or the
expiration date of the then-current LIBOR Period.
     2. Payments and Maturity.
     The unpaid Principal Sum, together with interest thereon at the rate
provided above, shall be payable as follows:
          (a) Interest only commencing on                      ,
                     and continuing on the same day of each and every month
thereafter, to and including                     ,                     ;
          (b) Unless sooner paid, the unpaid Principal Sum, together with
interest accrued and unpaid thereon, shall be due and payable in full on
August 29, 2009.

52



--------------------------------------------------------------------------------



 



     3. Default Interest.
     Upon the occurrence of an Event of Default (as hereinafter defined) the
unpaid Principal Sum shall bear interest thereafter until such Event of Default
is cured at the Post Default Rate (as defined in the Loan Agreement).
     4. Late Charges.
     In the event that any payment due under the terms of this Note is not
received by the Lender within fifteen (15) days of the date such payment is due
(inclusive of the date when due), the Borrower shall pay to the Lender on demand
a late charge equal to five percent (5%) of such payment.
     5. Application and Place of Payments.
     All payments made on account of this Note, including prepayments, shall be
applied first to the payment of any prepayment fee due hereunder, second to any
late charge then due hereunder, third to the payment of accrued and unpaid
interest then due hereunder, and the remainder, if any, shall be applied to the
unpaid Principal Sum, with application first made to all principal installments
then due hereunder, next to the outstanding principal balance due at maturity
and thereafter to the unpaid principal installments in the inverse order of
maturity. All payments on account of this Note shall be paid in lawful money of
the United States of America in immediately available funds during regular
business hours of the Lender at its principal office in Chevy Chase, Maryland or
at such other times and places as the Lender may at any time and from time to
time designate in writing to the Borrower.
     6. Prepayment.
          (a) The Borrower may prepay the Principal Sum in whole or in part, at
any time or from time to time, upon ten (10) days prior written notice to the
Lender, without premium or penalty.
          (b) Payment of the indebtedness evidenced by this Note in whole or in
part subsequent to the occurrence of an Event of Default shall be deemed to be a
prepayment of the Principal Sum subject to any prepayment fee due hereunder.
     7. Other Financing Documents.
     The term “Financing Documents” as used in this Note shall mean collectively
this Note, the Deed of Trust (as hereinafter defined) and any other instrument,
agreement, or document previously, simultaneously, or hereafter executed and
delivered by the Borrower and/or any other person, singularly or jointly with
any other person, evidencing, securing, guaranteeing, or in connection with this
Note or the Principal Sum evidenced hereby.
     8. Security.
     This Note is secured by, among other things, a Deed of Trust, Assignment,
Security Agreement and Fixture Filing (Loan B) of even date herewith from the
Borrower to Alexandra

53



--------------------------------------------------------------------------------



 



Johns and Ellen-Elizabeth Lee, trustees (the “Deed of Trust”), covering the
Borrower’s fee simple interest in certain real property located in the District
of Columbia, described in Exhibit A attached hereto and made a part hereof and
all other property, real and personal, more particularly described in the Deed
of Trust (the “Property”).
     9. Events of Default.
     The occurrence of any one or more of the following events shall constitute
an event of default (individually, an “Event of Default” and collectively, the
“Events of Default”) under the terms of this Note:
          (a) The failure of the Borrower to pay to the Lender when due any and
all amounts payable by the Borrower to the Lender under the terms of this Note;
or
          (b) The occurrence of a default or an event of default under the terms
and conditions of any of the other Financing Documents, which default or event
of default remains uncured beyond any applicable grace and/or cure period
provided therefor.
     10. Remedies.
     Upon the occurrence of an Event of Default, at the option of the Lender,
all amounts payable by the Borrower to the Lender under the terms of this Note
shall immediately become due and payable by the Borrower to the Lender without
notice to the Borrower or any other person, and the Lender shall have all of the
rights, powers, and remedies available under the terms of this Note, any of the
other Financing Documents and all applicable laws. The Borrower and all
endorsers, guarantors, and other parties who may now or in the future be
primarily or secondarily liable for the payment of the indebtedness evidenced by
this Note hereby severally waive presentment, protest and demand, notice of
protest, notice of demand and of dishonor and non-payment of this Note and
expressly agree that this Note or any payment hereunder may be extended from
time to time without in any way affecting the liability of the Borrower,
guarantors and endorsers.
     11. Consent to Jurisdiction.
     The Borrower irrevocably submits to the jurisdiction of any state or
federal court sitting in the Commonwealth of Virginia over any suit, action, or
proceeding arising out of or relating to this Note. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection that the Borrower
may now or hereafter have to the laying the venue of any such suit, action, or
proceeding brought in any such court and any claim that any such suit, action,
or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such suit, action, or proceeding brought in any
such court shall be conclusive and binding upon the Borrower and may be enforced
in any court in which the Borrower is subject to jurisdiction by a suit upon
such judgment provided that service of process is effected upon the Borrower as
provided in this Note or as otherwise permitted by applicable law.

54



--------------------------------------------------------------------------------



 



     12. Service of Process.
          (a) The Borrower hereby irrevocably designates and appoints CT
Corporation, 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as the
Borrower’s authorized agent to accept and acknowledge on the Borrower’s behalf
service of any and all process that may be served in any suit, action, or
proceeding instituted in connection with this Note in any state or federal court
sitting in the Commonwealth of Virginia. If such agent shall cease so to act,
the Borrower shall irrevocably designate and appoint without delay another such
agent in the Commonwealth of Virginia satisfactory to the Lender and shall
promptly deliver to the Lender evidence in writing of such agent’s acceptance of
such appointment and its agreement that such appointment shall be irrevocable.
          (b) The Borrower hereby consents to process being served in any suit,
action, or proceeding instituted in connection with this Note by (i) the mailing
of a copy thereof by certified mail, postage prepaid, return receipt requested,
to the Borrower and (ii) serving a copy thereof upon the agent, if any,
hereinabove designated and appointed by the Borrower as the Borrower’s agent for
service of process. The Borrower irrevocably agrees that such service shall be
deemed to be service of process upon the Borrower in any such suit, action, or
proceeding. Nothing in this Note shall affect the right of the Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of the Lender otherwise to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.
     13. Expenses.
     The Borrower promises to pay to the Lender on demand by the Lender all
costs and expenses incurred by the Lender in connection with the collection and
enforcement of this Note, including, without limitation, all reasonable
attorneys’ fees and expenses and all court costs.
     14. Notices.
     Any notice, request, or demand to or upon the Borrower or the Lender shall
be deemed to have been properly given or made when delivered in accordance with
Section 9.3 of the Deed of Trust.
     15. Miscellaneous.
     Each right, power, and remedy of the Lender as provided for in this Note or
any of the other Financing Documents, or now or hereafter existing under any
applicable law or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power, or remedy provided for in this Note or any
of the other Financing Documents or now or hereafter existing under any
applicable law, and the exercise or beginning of the exercise by the Lender of
any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by the Lender of any or all such other rights,
powers, or remedies. No failure or delay by the Lender to insist upon the strict
performance of any term, condition, covenant, or agreement of this Note or any
of the other Financing Documents, or to exercise any right, power, or remedy
consequent upon a breach thereof, shall constitute a waiver of any such term,
condition, covenant, or agreement or of any such breach, or preclude the Lender
from exercising any such right, power, or remedy at a later time or times. By
accepting payment after the due

55



--------------------------------------------------------------------------------



 



date of any amount payable under the terms of this Note, the Lender shall not be
deemed to waive the right either to require prompt payment when due of all other
amounts payable under the terms of this Note or to declare an Event of Default
for the failure to effect such prompt payment of any such other amount. No
course of dealing or conduct shall be effective to amend, modify, waive,
release, or change any provisions of this Note.
     16. Partial Invalidity.
     In the event any provision of this Note (or any part of any provision) is
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision (or remaining part of the affected
provision) of this Note; but this Note shall be construed as if such invalid,
illegal, or unenforceable provision (or part thereof) had not been contained in
this Note, but only to the extent it is invalid, illegal, or unenforceable.
     17. Captions.
     The captions herein set forth are for convenience only and shall not be
deemed to define, limit, or describe the scope or intent of this Note.
     18. Governing Law.
     The provisions of this Note shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Virginia as the same may be in
effect from time to time.
     19. Waiver of Trial by Jury.
     The Borrower and the Lender hereby waive trial by jury in any action or
proceeding to which the Borrower and the Lender may be parties, arising out of
or in any way pertaining to (a) this Note, (b) the other Financing Documents or
(c) the Property. It is agreed and understood that this waiver constitutes a
waiver of trial by jury of all claims against all parties to such actions or
proceedings, including claims against parties who are not parties to this Note.
This waiver is knowingly, willingly and voluntarily made by the Borrower, and
the Borrower hereby represents that no representations of fact or opinion have
been made by any individual to induce this waiver of trial by jury or to in any
way modify or nullify its effect. The Borrower further represents that it has
been represented in the signing of this Note and in the making of this waiver by
independent legal counsel, selected of its own free will, and that it has had
the opportunity to discuss this waiver with counsel.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be executed under
seal by its duly authorized member as of the date first written above.

              WITNESS OR ATTEST     SUNRISE CONNECTICUT AVENUE ASSISTED
    LIVING, L.L.C.         By: Sunrise Senior Living Investments, Inc., sole
Member    
 
           
 
  By:      (SEAL)
 
           
 
      Name:    
 
      Title:    

     THIS IS TO CERTIFY that this is the Deed of Trust Note B described in the
Deed of Trust, Assignment, Security Agreement and Fixture Filing (Loan B) from
the Borrower to Alexandra Johns and Ellen-Elizabeth Lee, trustees, securing the
Lender and bearing even date herewith, said Deed of Trust Note B and Deed of
Trust, Assignment, Security Agreement and Fixture Filing (Loan B) having been
executed in my presence.

     
 
   
 
  Notary Public

My Commission expires:

57



--------------------------------------------------------------------------------



 



EXHIBIT A
PROPERTY DESCRIPTION
Lot 162 in Square 1989 in a subdivision made by Sunrise Connecticut Avenue
Assisted Living, LLC, and others, as per plat recorded in Liber No. 194 at folio
37 among the Records of the Office of the Surveyor of the District of Columbia.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PLACES OF BUSINESS
Borrower’s Chief Executive Office is:
7902 Westpark Drive
McLean, Virginia 22102
Location of Borrower’s Collateral:
511 Connecticut Avenue, N.W.
Washington, D.C.

 